 LONGISLAND JEWISHMEDICAL CENTERLong Island Jewish Hillside Medical CenterandLocal 1199,Drug,Hospital and Health CareEmployees Union,RWDSU,AFL-CIO. Case29-CA-12735August 10, 1989DECISION AND ORDERBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYOn April 18,1988,Administrative Law JudgeJoel P.Biblowitz issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and a supporting briefs.The Respondentfiledcross-exceptions and a brief in opposition tothe General Counsel's and the Charging Party's ex-ceptions and in support of its cross-exceptions. TheCharging Party filed a brief in answer to the Re-spondent's cross-exceptions.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Long IslandJewish Hillside Medical Center,New Hyde Park,New York, its officers,agents, successors,and as-signs, shall take the action set forth in the Order.'The General Counsel,the Respondent,and the Charging Party haveexcepted to some of the,fudge's credibility findingsThe Board's estab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrect.Standard Dry Wall Products,91NLRB 544(1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversing the findings.2Although we adopt thejudge's dismissal of the complaint's allegationthat the Respondent violated Sec.8(a)(1) by taking union leaflets from anemployee and returning them to union organizer Nordenberg on October9, 1986,we do not agree with his rationale Rather,we find that the Re-spondent was entitled to take this action because Nordenberg had not ob-tained permission,as required under the parties' contractual practice, toenter the Respondent's admitting department, and department employeeswere contractually precluded from distributing the union leaflets duringworking time or in work areasIn the absence of exceptions,we adopt pro forma thejudge's findingthat the Respondent did not violate Sec 8(a)(1) by informing Nordenbergin a November 4, 1986 letter that it would address the issue of disciplinefor his activities as a union organizer if he sought to return from a leaveof absence to active duty.Elias Feuer,Esq.,for the General Counsel.DavidH.Diamond,Esq.andCathy A. Pohl, Esq.(Summit,Rovins& Feldesman),for theRespondent.51Amy Gladstein,Esq. (Gladstein,Reif &Meginnis),for theCharging Party.DECISIONSTATEMENT OF THE CASEJOELP.BIBLOWITZ,Administrative Law Judge. Thiscase was heardby me on13 hearingdaysbetween thedates of 26 May and 29 October 1987 in Brooklyn, NewYork. The complaint, whichissuedon 30 January 1987,and was based on an unfairlaborpractice charge, and afirst amendedcharge,filed on 19 November19861 and22 December by Local 1199,Drug, Hospital and HealthCareEmployeesUnion,RWDSU, AFL-CIO (theUnion),alleges thatLongIsland Jewish Hillside MedicalCenter (Respondent)failedto honor contractual provi-sions in its contractwith the Unionand unilaterallychanged that provision,thereby violatingSection 8(a)(1)and (5) of the Act by engagingin thefollowingconduct:(a)On or about8 and9October,Respondent, byWendy Camel,its director of admitting, at the admittingoffice atRespondent'sNew Hyde Park facility (unlessotherwise indicated the facility shall refertoRespond-ent'sNew Hyde Park facility), denied the Union's orga-nizers,Gerard Nordenberg and CliftonDurham,accessto the admittingofficeat thefacility.(b)Since about9October,Respondenthas totallybanned Nordenberg fromacting as the designated repre-sentativeof the Union at the facility, andhas denied himaccess tothe facility.(c)On or about 29 August,Respondent,by ArdieEpranian, its director of laborand employee relations, byletter toNordenberg,promulgated(and has since main-tained)the following rule: "any Unionrepresentative[seeking accessto confer withemployees]must requestand obtainsupervisorypermissionbefore conferring withany employee during theirworking hours." It is allegedthatRespondent promulgated and maintained this rule inorder todiscourage its employees from joining or assist-ing the Union.(d) Respondentunilaterally changedthe provisions ofarticleV, section 1, of its contractby implementing therule setforth in the aboveparagraph,without priornotice tothe Unionand without having afforded it anopportunitytonegotiate and bargain regarding thechange.It is also alleged that Respondent violated Section8(a)(1) of theAct inthe following manner:(a)On or about 16 July, by Paul Davin,its labor rela-tions supervisor,at the Levittbuilding atthe facility,interferedwith aunion meetingconducted by Norden-berg.(b)On or about 9 October, by Camel,confiscatedunion literaturefromemployees in the admittingoffice atthe facility.(c)On or about 9 October, caused Nordenberg to bearrestedby the PoliceDepartmentof the City of NewYork,on unlawful trespass charges, in the cafeteria atthe facility in thepresenceof Respondent's employees.'Unless indicated otherwise,all dates refer to 1986.296 NLRB No. 11 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(d) By letter dated 4 November of Epranian threat-ened its employee Nordenberg with unspecified reprisalsbecause of his activities as an organizerfor the Union.On the entire record,including my observation of thewitnesses,and the briefs received,Imake the followingFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONTherebeing no dispute,Ifind that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act and that theUnion isa labor organization within the meaning of Section 2(5)of the Act.II. INTRODUCTORY FACTSOn 20 October the Union and the League of Volun-tary Hospitals and Homes of New York(the League) en-tered into a collective-bargaining agreement, effective 1July through 30 June 1989 (the Agreement).The Agree-ment states that it is entered intoby theLeague as agentfor, and on behalf of,itsmembers,which includes Re-spondent.The parties stipulated that the bargaining unitsof Respondent covered by this Agreement are serviceand maintenance,clerical,social workers,social work as-sistants,technical and licensed practical nurses.Article V of the Agreement(which the parties stipu-lated has not changed since 1974) states:UnionActivity,Visitation and Bulletin Boards1.No employee shall engage in any Union activi-ty, including the distribution of literature whichcould interferewith the performance of workduring his/her working time or in working areas ofthe Employer at any time,except as provided inArticle XXXIgrievance procedure.2.A representative of the Union shall have rea-sonable access to the Employer for the purpose ofconferringwith the Employer,delegates of theUnion and/or Employees,and for the purpose ofadministering thisAgreement.Where the Unionrepresentative finds it necessary to enter a depart-ment of the Employer for this purpose, he/she shallfirst advise the personnel office or the head of thedepartment or his/her designee in person, as theEmployer shall state.A delegate intending to go toa department other than the one he/she representsshall follow the above procedure. Such visits shallnot interfere with the operation of the Employer.3.TheEmployer shall provide Bulletin Board(s)which shall be used for the purpose of postingproper Union notices.Such Bulletin Board(s) shallbe placed conspicuously and at places readily acces-sible to workers in the course of employment.4.Thework schedules of Employees selected asUnion Delegates shall be adjusted to permit attend-ance at regular delegate assembly meetings provid-ing Employer operations shall not be impaired.Therewere two principal subjects litigated: the allega-tion that Respondent barred Nordenberg from its prem-ises on 9 October and had him arrested when he refusedto leave the facility;Respondent admits that it did so, butalleges that it did so because of Nordenberg's violent andotherwise inappropriate conduct at the facility from 1July to 9 October.To prove that this action was not un-lawful,Respondent points out that the other agents oftheUnion continue to use the facility as before. Theother principal allegation is that in July and August Re-spondent changed"the rules of the game," i.e., that pre-viously its organizers were allowed practically unlimitedaccess to the unit employees at the facility(after notify-ing the personnel department of their presence)and thatin mid-to-late 1986 Respondent changed this policy to re-quire prior permission from the supervisor prior to enter-ing the department.Respondent alleges that the Union'sorganizers and representatives always needed prior ap-proval of the supervisor prior to entering the depart-ment.III.NORDENBERGAND HIS EVENTUAL OUSTERA. BackgroundNordenberg began his employment with Respondentin 1981; shortly thereafter he became a psyche aid, a po-sition he maintained with Respondent through June. Hetestified that he became a union delegate in February1982 and remained one until January; Epranian testifiedthat the first time Respondent was notified by the UnionthatNordenberg was a delegate was on17 July 1984,and a letter of that date stating that Nordenberg, andothers, had been elected as delegates,was received intoevidence.Also received in evidence was a letter, dated15 April 1985 from the Union to Respondent,stating thatGeorge Thompson was elected delegate and that hewould replace Nordenberg.Upon obtaining the positionof organizer with the Union, he applied for and receiveda 6-month leave of absence from his employment withRespondent.Effective about 1 July he became an orga-nizer for the Union.Sometime prior to 4 November theUnion requested an additional 6-month leave of absenceforNordenberg. By letter dated 4 November,Epranianinformed the Union that the extension was approvedthrough 30 June 1987, but that was the final extension asthe contract limits such leaves to 1-year maximums. Theletter also stated that because of the "recent misconduct"at the facility(to be discussed fully below)ifNordenbergdid apply to return to Respondent's employ he wouldhave to notify Respondent a month earlier to give Re-spondent time to address"the question of disciplinaryremedy for his recent misconduct."Thisbecame unnec-essary as 30 June 1987 passed without Nordenberg reap-plying for employment with Respondent.At the time ofthe hearing,his employment as organizerfor the Unioncontinued.B. I JulyIncident with AnzelMary Jo Anzel began her employ with Respondent on16 June aslaboratoryadministrator,a unit containing ap-proximately 200 laboratory employees.About a weeklater she had a meeting with Epranian,Davin,and SheilaButhe, of Respondent'sLabor Relations office; they in-structed her that whenever she wanted to speak to, or LONG ISLAND JEWISH MEDICAL CENTER53discipline,an employee,the employee had the right tohave a representative present-"I took that to meanone." A few days prior to 1 July, Anzel had scheduledan investigatorymeeting for that day with MarthaMcDermott,a unit employee in the department,who, al-legedly,refused to work mandatory overtime. Anzelwanted to learn what occurred.The meeting took placeat or about 2:15 p.m. The first person to arrive at herofficewas Ernie Geiger, a supervisor.A few minuteslater, therewas aknock at the door and McDermottwalked into Anzel's office with Sandra Messina, whohad previously been a delegate, Richard Tjaden, whoAnzel did not know,but later learned was the mainte-nance delegate for the Union, and Nordenberg, who in-troduced himself as the union organizer and said that hewould be present at the meeting.(Thiswas the first timeAnzel had met Nordenberg,who became an organizeronly a day or two earlier.)She testified that she toldNordenberg that McDermott could have one representa-tive from the Union with her, and as far as she knew itwas to be Messina.Nordenberg said that he would bethere as well,and Anzel said that she would only allowone representative for the Union;ifMessina wanted towithdraw in favor of Nordenberg that was fine with her.(By this time,Geiger,McDermott,andMessina wereseated in Anzel's office, Tjaden was standing by the doorwhere he remained throughout the incident.)At thispoint,Nordenberg became "abusive and very loud." Hecalled Anzel an "asshole"and said that she did not knowwhat she was doing and did not understand union rules;he said that he was going to be present.She asked himto leave;he refused and said that he was going to useher phone.She said:"Thisismy office,Iam going touse my phone."He said that he wanted to call Epranianand she said that she would call labor relations. Shewent to the telephone on her desk(there is a narrow pas-sageway between her desk and the bookcases behind herdesk) and a she began dialing the phone.Nordenberg(who was right behind her)said that she had pushedhim; she denied it and he insisted that it was so. He thenhit her right shoulder with his right hand and she fellagainst the bookcase behind her desk.As Nordenbergwas blocking the only exit of the passageway frombehind her desk she could not leave. She called labor re-lations and told Buthe what occurred.Buthe said thatshe would call security and that Anzel should do thesame,which she did. They said that they would sendsomeone to the office.After she completed the call shehad to remain behind the desk because Nordenberg con-tinued to block her egress. She asked them to leave; Nor-denberg called her an"asshole" again and the others saidthat she was a "little shit who didn't know what she wasdoing."Nordenberg then said that he was going to callEpranian and went toAnzel'ssecretary'sconnectingofficetomake the call. During this period she, again,called Buthe.When he returned,he again blocked heregress.Anzel asked them to leave andNordenberg saidthat it was a simple procedure,but that Anzel had madeitdifficult.At this point, Nordenberg walked frombehind Anzel'sdesk to near oneof the doors of theoffice. (There are two doors from the office;one a maindoor exiting the office and the other a side door intoAnzel's secretary's office-the office Nordenberg madehis call from.) Anzel then walked from behind her deskand attempted to leave her office.Nordenberg put hisbody in front of her and blocked her exit. She then at-tempted to exit the side door, but he moved and blockedthat exit as well. Messina then said that they had betterleave since security was coming.At that point they allleft;prior to leaving,Nordenberg again called Anzel an"asshole."During this entire incident,Geiger remainedin the office.He was originally seated(likeMcDermottandMessina),but stood up when Nordenberg pushedher.Geiger testified that the meeting was for the purposeof obtaining information to determine whether McDer-mott should be disciplined for refusing mandatory over-time.He notified McDermott of the meeting the priorday and told her that she could bring a representativewith her-"anyone she chooses."On theday in question,Geigerwas inAnzel's office when McDermott knockedon her door.Anzel opened the door and McDermott andMessina walked in first and sat down beside Geiger;there were only three chairs in the room beside Anzel'sdesk chair. Nordenberg was in the threshold of the door-way (While Tjaden was still behind him) and said that hewas the new union organizer and would be sitting in;Anzel said that McDermott had the right to representa-tion and it could be anyone,but only one;Nordenbergsaid that he was going to remain and Anzel said that hewas not-"one person,that's it."Nordenberg said thatshewas mistaken,thathewould call the personneloffice;Anzel said that she would call personnel. Theyboth went to get the telephone that is on Anzel's desk,but Anzel got to the phone first; as she was dialing thephone Nordenberg said:"You pushed me." Anzel saidthat she did not push him. Nordenberg then hit her rightshoulder with his right hand and she fell backwards. Heagain repeated that Anzel had pushed him and called heran "asshole."He said:"Iwanted to do this nice, but thisis the union,you're not going to get away with this."Anzel then spoke on the phone to personnel and whenshe finished the call she said that Buthe said that he hadto leave and she should call security to escort him out.She then called security and asked them to come to theoffice.During this period there were also a running con-versation betweenMcDermott and Messina critical ofAnzel.Anzel then called personnel again while Norden-berg went into the outer office to make a telephone call.Anzel got through to Epranian and Nordenberg returnedto her office and said that he wanted to talk to Epranian;Anzel gave him the phone. At the conclusion of thisphone call Anzel again asked them to leave, but they re-fused.Anzel attempted to get out from behind her desk,but Nordenberg blocked her from leaving. Shortly there-after (before security arrived) they left. Geiger testifiedthatwhen Nordenberg hit Anzel's right shoulder, hestood up; he did not say anything or proceed to Norden-berg because he felt that the worst was over.Jeanne Feller began her employ with Respondent on16 June as a medical secretary-Anzel's.She occupiesthe outer office-the one Nordenberg used to make atelephone call. She was in that office during this inci- 54DECISIONS OF THENATIONALLABOR RELATIONS BOARDdent,which she heard, rather than saw. She testified thatafter they entered Anzel's office Nordenbergtwice saidthat Anzel had pushedhim; she deniedit.On more thanone occasionNordenberg called Anzelan "asshole."Nordenberg thencame intoher office to use the phone.When he returned,he againcalled Anzelan asshole andshe asked him to leave.They eventually left, but notthrough her office.Epraniantestified thaton that afternoonhe had a brieftelephoneconversationwith Nordenberg whilehe was inAnzel's office.But he was originally on thephone withAnzeland transferred the call to Epranian,telling him,at the same time, thattherewas an altercation at thetime in Anzel's office. Nordenbergcomplainedto Epran-ian that he was having a problematAnzel'soffice.Epraniantold Nordenberg that he understood that Anzelhad asked him toleaveand he should do so, and theycould discuss the matter at a subsequent time:At that point he lost his controland started scream-ing, ranting and raving at me, telling me I didn'tknow what the fuck Iwas doing and I didn't knowthe contractand, as I recall,he hung up on me.After learning more of theincident,Epranianreported itto I. S.Forman,Respondent's vice presidentfor humanresources,and Epranian's superior,and they decided that"a very strong protest should be formulatedand issued."The result was the following letter dated 1 July2 fromFormanto the Union'spresident and vice president,GeorgiannaJohnson and Carlton Yearwood,aswell asNordenberg:It iswithgreat regret that so soonafter your in-stallationas an Officer of Local 1199it is necessarythat this lettermust bewritten. I thought that whenyou came tomy officethismorningand introducedyourself andthe two organizersthat your interestwas to establish a meaningful,cooperativeworkingrelationshipwith themanagementof thisMedicalCenter.Further encouragement was gleaned fromyourexpressionsof such desire.Muchto mydismay and disappointment,within acouple of hours afterleaving ouroffices,Mr. Nor-denberg (whom you hadjust introduced as a neworganizer) intrudedinto theLaboratory Administra-tor's office where he had norightto be, both refus-ing to leavewhen requestedto do so and resortingto verbal and physical abuse ofunpardonable di-mension.Clearly this kind of conduct and behavior notonly demonstrates a total lackof any kind of profes-sionalism,but completelycontravenesyour pro-fessedintent and desire to establish a responsibleworking relationshipwith us.Therefore, thiswill serve as a formal admonitionthat any behavior of thisnature iscompletely unac-ceptable and repugnantto this officeand the man-agement of this institution,and willbe met withsterncountermeasuresifever repeated by any2Although the letter is dated I July, Epraman testifiedthat it was ini-tially drafted that day, but wasnot mailed until2 or 3 JulyUnion representative.Further, this incident bodespoorly for any expectation of reasonableness in ourfuture relations unless this remains an isolated inci-dent.After thisletterwas sent,Epranian attempted to have a..one on one meeting" with Nordenberg to "see if wecould'find some understandings and reach some recon-ciliations to avoid further problems."In this regardEpranian placed a number of telephone calls to Norden-berg, which were not returned.Nordenberg testified that this incident was the firsttime he met Anzel.Earlier that day he was informed byMcDermott and Messina that a warning notice wasgoing to be issued to McDermott for refusing mandatoryovertime-"they asked me to participate."He testifiedthat he felt the problem could be settled rather easily andfor thatreason,as well as to introduce himselfto Anzel,he decided to attend,although,"technically"an employ-ee does not have the right to invite him to such a meet-ing.When they walked into Anzel's office he told Anzelthat he was there to introduce himself and sit in on thegrievance. She told him that he could not be there; whenhe refused to leave she said that she would call security.He said that she was making a big thing out of nothingand that he wanted to sit in because he was new on thejob, although he probably would have nothing to con-tribute.She again asked him to leave and he told her thathe would call personnel and settle the matter; she toldhim that he could not use her phone.Theyboth beganwalking toward the telephone on Anzel's desk and hepicked up the telephone and began to dial. Anzel"grabbed" the phone and pushed him away from thedesk.He then"disengaged" from her by turning aroundand removing her hand from his arm;he did not pushher and did not see her fall against the desk. Anzel saidthat she was going to call security, and, at that point,Nordenberg and the others left. While in the office, heand Anzel"argued back and forth," but he never pre-vented her from getting out from behind her desk nordid he call her an "asshole."Later that day he spoke toEpranian,who told him that he agreed with Anzel andhe should not have been there.McDermott testified that while her normal shift on 1July was 4 p.m. to midnight,she was asked to come toworkearlier on1July to be givena warning notice. Itwas originally scheduled to take place on 28 June, butbecause McDermott could not obtain a union representa-tive, it was rescheduled for 1 July.She, Messina,Tjaden,and Nordenberg together walked into Anzel's office. Shehad asked Messina and Tjaden to accompany her toAnzel'soffice; she was first introduced to Nordenbergshortly before entering Anzel's office.She did not specif-ically ask him to represent her at the meeting;she "pre-sumes" Messina did. "Seconds before" entering Anzel'soffice,McDermott told Nordenberg about her warningnotice.When they entered the office Anzel was behindher desk and when they appeared she said that Norden-berg could not be there("something about organizersnot coming into things like this or something"). Norden-berg said that he had a right to be there and she againsaid that he would have to leave.Nordenberg then said LONG ISLAND JEWISH MEDICAL CENTER55that he wanted to use her phone to call personnel andAnzel said that he could not use her phone.He walkedtoward the phone and Anzel said"you're not using thistelephone,"stood up and pushed him hard in his shoul-der area("[s]hewas getting hysterical.She actedcrazy.").Nordenberg then said,"don't push me" andAnzel said that she did not push him. He then said: "youdid this to me," and"barely touched her with onefinger" on her shoulder.Nordenberg then went to theouter office to call personnel;at the same time, Anzelused the phone in her office to first call personnel andthen security.Shortly thereafter Nordenberg returned toAnzel'soffice;Anzel handed the written warning toMcDermott and Tjaden took it and they all walked outof the office.She testified that during the entire periodwhile they were in Anzel's office she made "snide" re-marks to Messina, loud enough to be heard by, and di-rected at, Anzel("she wasn'texactly my most favoriteperson at that point and I resented the whole thing verymuch").The onlywords she could specifically remem-ber were "tramp" and "slut."Neither Tjaden nor Nor-denberg used any profane words and Nordenberg (whowas very calm during this episode) did not use the word"asshole."Epranian wrote the following letter, dated 14 July toNordenberg:I had hoped to speak to you personally about thismatter, but since you refuse to meet with me with-out an audience,I am left with no choice but to de-liver this message by letter.Back on July 1st, an incident occurred that re-quired our writing a letter to Mr. Yearwood aboutyour conduct in dealing with management. At thetime, it was hoped this was an isolated incident andwould not reoccur.However, since then, 3 separateand distinct further incidents have occurred plusyour own comments that leave us little reason toconclude that this type of conduct will not be yourcontinuing modus operandi or to expect a change inyour ways.Therefore,this is to serve clear notice that ifthere is one more incident of your intruding onmanagement without appointment,interrupting orinterfering employees in the pursuit of their dutieswithout prior supervisory permission,or any abu-sive and/or non-business like behavior and conduct,you will be barred and declared persona non gratafrom Medical Center premises thereafter.We sincerely hope this final word of caution willserve its purpose and it will not be necessary for usto resort to such measures,but want to make itclear and leave no room for any misunderstandingon your part as to what the consequences will be ifyou are involved in one more incident of thismatter.He testified that the three incidents referred to in thisletterwas an 8 July incident with Glenn Oehl, a 9 Julyincidentwith Camel in the admitting office, and a 10July incident involving Rick Sager.C. 8 JulyIncidentOehl, at the time, assistant director of housekeeping atthe Schneider Children'sHospital(a part of Respondent,and connected to the main facility)testified that on orabout 8 July, at or about 7:30 p.m.,he and the depart-ment's director,Donald Healy,were in his office issuinga suspension notice to an employee.They told the em-ployee to get a delegate to represent him regarding thewarning.The employee returned with Messina and Nor-denberg.Healy told Nordenberg that it was not neces-sary for him to be present and Nordenberg said that hewas in the building and wished to be present; Healy saidthat he could stay.Nordenberg then introduced himselfto Oehl and Healy as the new organizer(they had notpreviously met him).Healy and Oehl introduced them-selves to Nordenberg,who pointed to Oehl and said tohim: "I've heard about you, we're going to deal withyou" (Oehl did not understand this statement,nor didNordenberg elaborate).Healy then explained that theemployee's suspension would be effective the followingweek.Nordenberg said:"The employee is such a bademployee you're going to suspend her, but she's goodenough to work the rest of the week.I'llbe able to usethat against you."Later that evening, while Oehl wasgiving an assignment to an employee, Nordenberg andMessina walked by; Nordenberg said: "This schmuck isgone."Oehl followed them into the laboratory area andsaid:"If you wish to conduct yourself in a businesslikemanner I'd be more than happy to accommodate you;you're starting off on the wrong foot."Nordenberg said:"You're into that business stuff,you're an asshole." Oehlwalked away.Oehl informed Healy of this incident, whofiled a report with Respondent's labor relations depart-ment.D. 9 JulyIncidentRosemary Rochford,Respondent's assistant director ofadmitting(Camel's assistant), testified that the first timeshe met Nordenberg was at the beginning of July; at thattime she and Camel saw all the admitting clerks and oneman gathered around the front desk in the admittingoffice.Camel asked whohe was and he said he wasNordenberg.Camel asked why he was there and he saidthat he had permission from personnel.She said that hedid not ask her permission;he said that he did not needher permission and he left-"there was no confronta-tion."Camel reported the incident to the human re-sources department.Camel testified that in the afternoonon 9 July (while she was with Rochford) she noticedthat her "entire staff'was in the front of the office, nearthe reception desk.Withthem was a man whom she didnot know(her employment with Respondent began on17March).Camel approached him and asked what hewas doing.He said that he was Nordenberg,the unionorganizer,and he had the personnel department's permis-sion to be there.She said that she did not give him au-thorization to be there and he said that he did not needher permission as he had permission from personnel.Camel then called Buthe and informed her of the situa-tion.Buthe told her to tell the employees to return towork, that the meeting was unauthorized,and union 56DECISIONSOF THE NATIONALLABOR RELATIONS BOARDaccess to her department required her approval. She toldthe employees to return to work, which they did, andNordenberg left the department. She also informed theemployees that they were not to leave their workassign-mentswithout her permission.E. 10 July IncidentThisincident involved Rick Sager,a night supervisorforRespondent at the Schneider Children's facility.Sager was not employed by Respondent at the time ofthe hearing and the testimony supporting this incidentwas hearsay testimony of Epranian,accepted, but not forthe truth of the statements.At orabout 6 p.m. on thatday Sager was, in his office,aware that Nordenberg andYearwood were in the area investigating a holiday paygrievance of an employee who worked under Sager's su-pervision.Nordenberg and Yearwood were pounding onSager's office door(which was locked)and screamingthreats at him. He did not see them,but knowing thattheywere in the area,and hearing the screaming heknew it was them.Sager did not answer in order to"avoid the confrontation";they ultimately left and Sagerreported the incident to Buthe.F. 25 JulyIncidentThe testimony regarding this incident is supplied solelyby Camel;she testified that on the morning of 25 Julyshe informed employee Rhonda Mazzas that she wouldbe giving her a written warning at 2 p.m. that day, andshe suggested that she seek a union representative to bewith her.At 2 p.m. Mazzas told Camel that Tjaden wasto appear with her, but she could not locate him. Camelput the meeting off until 4 p.m. that day; at that timeMazzas came to her office with Tjaden and Nordenberg.Camel said that she could have only one representative;however, Mazzas could choose one of the two as herrepresentative and she would allow the other to remainas a witness;Mazzas chose Tjaden as her representative.She testified that during this discussion Nordenberg was"very loud, rather nasty, obnoxious and rude"; he joinedwith Tjaden in representing Mazzas by participating inthe conversation and asking questions.Camel could notbe more specific about this incident regarding what hesaid or did that caused her to classify his actions as such.G. 8October IncidentThis incident, and the one the following day, involvethe admitting department.Thisdepartment(as the nameimplies)iswhere the patients arrive, are interviewed andprocessed in a cubicle where they give the clerk all therequired information (including their medical coverage,if any),and, in turn, are given an armband and assigned aroom where they are subsequently taken by either anemployee of Respondent or a volunteer.Upon enteringthe department there is a waiting area on the left con-taining chairs and tables.To the right of the entrance(across from the waiting area)isthe reception desk.There are two chairs on the other side of the receptiondesk;the receptionists sit in these chairs-Lyla Karnbadon the right(closest to the entrance)and Hedy McKen-na on the left side, as you face them.Behind these chairsare three chairs, usually occupied by volunteers.Walkingbetween the waiting area and the reception desk bringsyou to a hallway with small cubicles(containing two orthree chairs and a desk with a computer),on both sides,offices, and a storage area.Thishallway is 3 to 4 feetwide and about 30 feet in length.Numerous witnesses testified to the incidents of 8 and9 October in the admitting office; there are some minordifferences in these versions(which is to be expected)and some major differences, as well,necessitating somecredibilitydeterminations.Durham, an organizer with the Union since August,testified that he entered the admitting office on 8 Octo-ber, late in the morning,by himself.His purpose was tospeak to a particular employee in the department (whomhe never did locate)and to publicize the meeting sched-uled for the next day. After walking into the department,he spoke briefly with the receptionist and proceeded tothe hallway in the back. At that time, Camel approachedhim and said:"Here comes another one."He asked whatshe meant by that, but she did not answer;instead shetold him that he did not belong there and should leave.He told her that he wanted to speak to one of the em-ployees on union business;Camel said that he had noright to do so, and unless he left she would call securi-ty.3He said that she should do what she had to do, buthe had a contractual right to see members on union busi-ness,when necessary.Durham then attempted to locatethe employee and observed Camel on the phone in heroffice.As he was leaving he saw Camel behind him;when he got to the reception area, a security guard methim and told him that he should not give the departmenthead any trouble.Durham responded that she was tryingto give him a hard time. At that point he left the depart-ment.McKenna, a receptionistemployed byRespondentsince September (and a union delegate inOctober), testi-fied that she remembers very little of what occurred on 8October;she saw Nordenberg and Durham enter the de-partment and leave with a securityofficer ofRespond-ent; however, she did not speak to them, nor did sheoverhear any interaction between Nordenberg,Durham,and the securityofficer.Nordenberg testified that on 8October he and Durham began the day together distrib-uting notices of the following day's chapter meetings.Sometime in the morningthey split up. At or about 11a.m.Nordenberg entered the admitting department. Hestopped at the reception desk,told Karnbad and McKen-na that they should not forget the following day's meet-ing, and gave each a leaflet in that regard.He then pro-ceeded to the rear of the department;some cubicles hademployees with patients(he did not speak to, or giveleaflets to,these employees),some contained employees(he gave leaflets to these employees and said "don'tforget the chapter meeting"),and some cubicles wereaOn direct examination, he testified"She told me to get out,Ididn'tbelong there . . . that I must leave the department right awayFail-ure to leave the department,she was going to call security to have meput out."On cross-examination he testified-"She then started yelling,'You have to get out,you don'tbelong in here,you have no right in hereand I'm-I'm going to call security to have you put out."' LONG ISLAND JEWISH MEDICAL CENTER57empty.As he was near the rear of the department, Roch-ford said,"there he is again."He did not respond, butCamel came out and told him that he could not be there;unless he left she would call security.Nordenberg said,"Go ahead."Nordenberg then began walking toward thefront of the department,gave out a few more leaflets,and left.Rochford testified that about 1:30 p.m.on 8 Octobershe saw Nordenberg in the corridor of the admittingoffice;thiswas "an extremely busy day. We were downtwo clerks sick,one clerk on vacation,people were outto lunch."She first asked him: "Can I help you." He saidno and she then asked him:"Why are you here givingout pamphlets?Have you permission from Wendy?" Hesaid that he did not need permission.She went to Cameland told her:"Something has to be done.It's very busy.I need the staff and he's here."Camel then went to Nor-denberg and told him that he did not have her permis-sion to be in the department;Nordenberg said:"Bullshit.Idon'tneed your permission.Screw you. You don'tknow the contract."Camel called security and a securityofficer arrived as Nordenberg was leaving;as he wasleaving, he again said:"Screw you." The security officerwalked out with him.As hewas leaving,Durham wasentering the department.Camel testified that at approxi-mately 1:30 p.m. that day Rochford told her that Nor-denberg was handing out literature and speaking to em-ployees in the office and it was a very bad time for herbecause the office was full of people; that she told Nor-denberg that it was a bad time, but he said that he wasgiving out leaflets and did not need her permission.Camel left her office and told him that it was very busy,,.now is not the time-it's really busy. . .and you don'thave my permission,please leave."Nordenberg immedi-ately began yelling:"Tough shit, I don'tneed your per-mission,I'm going to do what I want to do . . . screwyou-you don't know the contract." She said: "I doknow the contract;now is not the time to be here."Camel then called security, and told them that sheneeded a security officer because she had a problem inthe admitting department.She then walked out of heroffice and saw that Nordenberg was walking toward thefront of the office.Just as he was about to leave a securi-ty officer walked into the office and Nordenberg left theoffice.About 5 minutes later, while she and Rochfordwere in an office in the rear of the department,she ob-served someone whom she did not know walking towardthe rear of the corridor.She asked him who he was andwhat he was doing there. He said that he did not have toexplain anything to her.She said that she had the rightto know what was occurring in her department and toquestion his presence.He then identified himself asDurham and that he was there to notify the members ofa chapter meeting.She told him that it was a bad timebecause it was very busy, but he ignored her and walkedtoward the rear of the department.Camel calledsecurityandwhen she left her office Durham was walkingtoward the front.When he reached the front,Norden-berg was in the corridor yelling:"You don'tknow thecontract-screw you, you're an asshole." At this point asecurity officer arrived and Durham left the departmentand he and Nordenberg left the area.H. 9 October IncidentThiswas the final incident,"the straw that broke thecamel's back"in the view of Respondent,that caused itto bar Nordenberg from its premises.Nordenberg testified that on this day he entered theadmitting department with Durham about 11 a.m.; at thetime, two or three people were sitting in the waitingarea.Theirpurpose was, again,to distribute leaflets toremind the employees of the chapter meetings beginningthat day at noon;both were carrying leaflets.They saidhello to Karnbad and McKenna;McKenna asked if hehad permission to be there and Nordenberg said that hehad notified the personnel department when he enteredthe facility.He told them not to forget the day's chaptermeetings and they said that they would be there. Nor-denberg then began to walk down the corridor towardthe rear of the department.As he walked down the cor-ridor he handed leaflets to those employees who were incubicleswithout patients,and told them not to forgetthat day's chapter meetings.When he got to the veryrear of the department,Rochford said:"There he isagain."He did not respond and Rochford went into Car-nel's office.Camel then came out of her office and toldhim: "You can't be here and if you don't leave immedi-ately I am going to call security."He told her: "Goahead.That'swhat you always say to me anyway." Nor-denberg then began walking toward the reception area,again giving leaflets to employees he saw along the way.He then went to the reception desk(followed by Camel)and told Karnbad and McKenna that he was going toleave them leaflets to give to employees whom he hadmissed.He had the leaflets in a box in his right hand; heremoved some leaflets from the box with his left handand went to hand them to McKenna.Before McKennahad an opportunity to put the leaflets away, Camel"grabbed"the leaflets with her left hand and with herrighthand"grabbed"Nordenberg's left arm, by thebicep area:"She was nudging me more than holding me.Pushing me." She was squeezing his arm-"very light-ly."At the same time, she "nudged"him toward thedoor.He took her hand and removed it from his arm andsaid:"Don't touch me." She did not respond,and he leftthe department.He believes that after Camel took theleaflets from McKenna(who never actually had controlof them) theydropped to the desk.He testified that as hewas leaving the department one of Respondent's securityofficerswas coming into the department.Later,whenthe officer came into the hallway he told Nordenbergthat he should keep his hands to himself.Nordenbergalso testified that between the time he went to the rearof the department,and the time he left, he was not cer-tainwhere Durham was. During this period he did notuse any foul language nor did he raise his voice;when he"disengaged" Camel'shand from his arm she did not fallto the ground,or fall against the reception desk.Durham testified that after he and Nordenberg enteredthe admitting office they said hello to Karnbad andMcKenna and told them that they would speak to themon the way out.They then proceeded to the rear of thedepartment;therewere two or three employees in thereservation room and Durham began to tell them of the 58DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDchaptermeeting,butwas interrupted by Camel, whosaid:"Get out, you don't belong here.You have no righthere.I don'twant you in my department."Nordenbergsaid thattheywere notifying employees of a chaptermeeting and had a right to be there. (He testified that hedid not know Rochford,so he does not know if she par-ticipated in the incident.)Camel said that she was goingto call security to have them removed.Nordenberg said,"That'swhat you generally do anyway."They handedleaflets to a few more employees and began walkingtoward the front of the department,Nordenberg, fol-lowed by Camel, followed by Durham.4 As they got tothe reception area he saw a security guard preparing toenter the department.While next to the reception desk,but facing the door, Nordenberg said to McKenna:"Give these to the workers we might have missed," andattempted to place six or seven leaflets on the desk.Camel, who was behind Nordenberg,"scooped" up theleaflets5 with one hand and "grabbed him by the upperpart of his left arm,to push him out, to escort him out"with the other arm, saying:"You can't leave these thingshere."Nordenberg said,"Please don't put your hands onme." Nordenberg moved his arm and shoulder and herhand dropped to her side.They then left the departmentwith the security officer.During this incident,Camel didnot fall against the desk or onto the floor.He also testi-fied that he did not hear Nordenberg use any profane orvulgar language in the department.Esta Fuchsberg,who has been a volunteer for Re-spondent in the admitting department for 6 years, I daya week(Thursdays),testified that she arrived in the de-partment about 10:50 a.m.on 9 October.She sat in oneof the three chairs behind Karnbad and McKenna, butcould not remember which one. At the time,two peoplewere seated in the waiting area.The firsttime she sawNordenberg(either that day or anytime) was about 5minutes later when she observed him and Camel walkingtoward the reception desk from the corridor in the rearof the department.She heard loud voices belonging toNordenberg and Camel(although she did not hear whatthey were saying).When Nordenberg got to the recep-tion desk he leaned over the counter to give leaflets toMcKenna, saying:"Leila,would you hand these out forme?" Camel then reached over the reception desk,pulled the leaflets out of McKenna's hand,and "shoved"them back to Nordenberg.As to what happened to theleaflets, she testified:"Theywere not on the floor, so Iimagine he took them."Nordenberg then said:"Don'tpush me" or"don't shove me" and he and Durham left.She did not see Nordenberg push Camel,nor did she seeCamel fall to the floor or make contact with any object.Karnbad,who has been employed by Respondent as areceptionist in the admitting office for 16 years(and is amember of the Union), testified that the incident in ques-tion occurred shortly before 11:30 a.m.At the time,4With Carpel,almost immediately,following Nordenberg, the questionariseswho called security' Durham testified "Her supervisor, Rose-mary,I think her name is, called security."However,as stated,supra, histestimony is that he did not know who Rochford was5Durham originally testified that he did not see where Carpel placedthe leaflets,but "I know that the leaflets didn't go on the floor"He thentestified that she shoved them under Nordenberg's arm.McKenna was sitting beside her and one volunteer,Fuchsberg,was behind them.At thatmoment there weretwo patients sitting in the waiting area.At that time,while she was on the phone, she looked up and Norden-berg came up to the reception desk(a little to her right)withDurham to his right and Camel to his left. Hehanded her"many" leaflets and asked her to distributethem in order for the people to learn of the meetings.Camel pulled the leaflets out of Karnbad's hand with herleft hand saying:"Do not distribute this in my office";some of the leaflets remained in her hand while othersfell to the floor.Camel handed the ones that remained inher hand to Nordenberg,and "shoved"his shoulder withher right hand,saying:"Get out of my office."He toldher not to touch him.He then shoved her-"exactly theway she shoved him," but no part of her body moved,and she did not fall as a result.Nordenberg and Durhamthen left.She did not observe any security officer in thedepartment at the conclusion of this incident.McKennatestified thatNordenberg and Durham came into theoffice about 11 a.m. that day and came over to the re-ception desk.There were one or two patients sitting inthe waiting area at the time.She asked Nordenberg if hehad permission to be there("Because I knew they wereescorted out on October 8, because Wendy didn't wantthem there")and he said that he had gotten authoriza-tionfrom personnel to be there.Nordenberg andDurham then walked to the back of the department; thenext time she either saw or heard them was a few min-utes later when she looked up and saw Nordenberg infront of the desk, on Karnbad's side of the desk;Camelwas beside Nordenberg(to his left, i.e., closer to McKen-na) but not as close to the desk;Durham was by thedoor.Nordenberg asked Kambad if she could distributethe leaflets and handed the leaflets to her.Camel"grabbed them out of Lyla's hand";most of the leafletsdropped to the floor, while some remainedinCamel'shand.Camel then"pushed,""nudged,"or "shoved"Nordenberg's shoulder("itwasn't a hard push")and toldhim to get out of the office.Nordenberg said,"Don'tever push me" and "he nudged her back" ("itwas also alight push"). Camel did not make contact with the re-ception desk or fall to the ground after this contact. Nor-denberg and Durham then left the department.She didnot hear Nordenberg use any profane or vulgar lan-guage, nor did she see a security officer in the depart-ment during the incident.CaryllBatterman,who hasbeenemployedas an ad-mitting clerk by Respondent for 8 years,testified that onthe morning in question she was sitting at her desk inone of the cubicles off the corridor.Sometime during the"middle of the Morning"Nordenberg and Durhamwalked by her office(heading toward the rear of the de-partment)and said"hello, remember, there's a meetingtonight" and handed her a leaflet.Rochford then walkedout of her office (whichis across from Batterman's) and(apparently)followedNordenberg and Durham to therear of the corridor.She did not hear any discussion be-tween Nordenberg and Rochford;the first thing sheheard was Camel (in a "rapid and loud"voice)tell themthat they were not supposed to be in the office without LONG ISLAND JEWISH MEDICAL CENTER59her permission and they were disrupting the employeesand patients. Nordenberg said that he had a right to bethere ("He was very calm and very polite"). Within aminute she saw Nordenberg and Camel walking past heroffice toward the front of the department with Durhambehind them. Camel "continued to talk at him" in a loudmannerwhile Nordenberg "had a verycasual gait andwalked very calmly." She never heard the word "ass-hole" or any profanity used. After they passed her officeshe did not hear or see anything further of what oc-curred other than Camel repeating that they had toleave the department.Rochford testified that at about11 a.m. on 9Octobershe saw Nordenberg walking down the corridor speak-ing to the employees. She said, "Gerry, here we goagain.Don't start."He said,"I am distributingleaflets. Idon't need permission from anyone." She said, "Please,it'sbusy. Just leave the pamphlets at the front desk andgo.Don'tstartagain."Camel then came out of heroffice and said: "You don't havepermission,why areyou here?" Nordenbergsaid,"Screw you, bullshit, toughshit. I do what I want. WheneverI'm inthis hospital Iwillmake it a point to comeintothis office." Rochfordthen walked away to continueassigningbeds "and GerryandWendy were having this heated discussion." Theonly thing she subsequently overheard was Nordenbergcalling Camelan "asshole."Camel testified that about 11 a.m. on that day whileshe was at her desk she heard Rochford ask Nordenbergto leave hisleafletsat the reception desk; Nordenbergansweredthat he was not disrupting the office. Camelthen called security and asked them to send an officer toassistwith an occurrence in the department. Camel thenwalked out of her officeand said:"Please,Gerry, justleave, now is not the time, it's busy now" and he said:"Bullshit, I don't need your permission."He also saidthat he would make a point of coming to the admittingdepartment whenever he was at the facility. "I wastrying to sort of walk to the front to lead him out of thedoor because security had not arrived," and as they werewalking Nordenberg stuck his head into each cubiclecontainingan employee and spoke to the employees.When they got to the reception desk (she testified that,at the time, 8 to 10 people were seated in the waitingarea) she asked him to leave the leaflets on the desk andhe said to Karnbad: "Pleasehand out the pamphlets."Camel understood this tomeanthat Karnbad would im-mediatelybegin distributing the leaflets and because itwas very busy in the department and the phones wereringing,Camel decided to take theleaflets.Nordenbergwent to hand them to Karnbad, but when Camelreached for the leaflets he lifted up his arm high so thatCamel could not reach them (he istallerthan she).While she was attempting to take the leaflets out of hisright hand, he wasusinghis left hand "sort of like block-ingme" andshe "brushed"intohis left arm.e At this6In her report concerning this incident filed with Respondent shewrote, "I reached over the front desk to take them from him and in sodoing brushed his arm."time he opened his right hand and the leaflets fell to thefloor ("he like deliberately opened his hand"). Norden-berg thensaid:"Don't push me" and "with that he turnsaround and puts his right arm on my right shoulder andpushes me and when he pushed me I fell into the recep-tion desk." Her left rib cage hit the reception desk. Thesecurity guard, who was in the areaduringthis immedi-ate incident, then steppedin andspoke to Nordenbergand Camel walked away. She then reported this incidentto thepersonneland security departments and went toRespondent's employee health service because her ribsfelt sore; afterleavinghealth service, she returned towork.HarrySiegel,who has been employed by Respondentas a security officer for 7 years, testified that shortlybefore11 a.m. on9 Octoberhis sargeanttold him to in-vestigate a disturbance in the admitting department. Heimmediately proceeded to theadmittingdepartment,which is about 25 yards from where he was then sta-tioned-the security office.When he entered the officehe observed about six people seated in thewaiting area;Nordenberg and Camel were in the corridor in the rearof the department walking toward the front. There wasloud talking-"predominantlyMr.Nordenberg,"whosaidthat he wanted to distributeleaflets;Camel repliedthat he should give them to her and she would see to itthat they were distributed.He saidthat he had permis-sion andcouldcomeinto the department any time hewanted andsaid:"You're full of shitand Ican do what Iplease." Siegel walked toward the rear of the departmentand met up with Nordenberg and Camel about three-quarters of the way into the corridor (they were walkingslowly).He stayed in front of them, walking backwardsand observing them as they walked toward the front. Ontheway, Nordenberg handed leaflets to employees intwo of the cubicles. When they got to the reception deskNordenberg and Camel were facing each other, Camelto his right and Nordenberg to her right facing the desk.Camelagainasked him to give her the leaflets and shewould have them distributed. Nordenberg then raised hishand with the leaflets and attempted to give them toKarnbad or McKenna, saying: "Pleasedistribute theseleaflets."Camel (who, like Nordenberg, was inchesaway from the reception desk) reached over to get theleaflets, again tellinghim that she would have them dis-tributed.Nordenberg then opened his hand and the leaf-lets fell-some in front of the desk,somebehind, andsome on the desk. Nordenberg then said to Camel:"Don't push me [or touch me] you dumb asshole,"placed his hand on her shoulder, and "lightly pushedher," causingher to fall down,against thereceptiondesk.He immediately ushered Nordenberg and Durhamout of the office; as they wereleavinghe said to Norden-berg: "You never put your hands on anybody, youschmuck."H. The Decision to Bar Nordenbergfromthe PremisesBy letter dated 22 July, Paul Davin,Respondent'slabor relations supervisor,wrote to Nordenberg: 60DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWhen I approached you in thecafeteria in theLevitt Building (400 Lakeville Rd.), on Thursday,July 16,1986, I was seekingto clarify why it hadbecome necessaryfor you to hold a Chapter Meet-ing in the cafeteriawhenroom accommodationshad been provided (room 240)for this same purposefrom 12:00 noon-1:00 PM.You initially refused to speak withme and direct-ed me to leave! Rather than responding in a courte-ous manner by explaining the situation,which hadoccurreddue to an oversighton your part, you pro-ceeded to act in atotallyunprofessionalmariner.Yourmanner of respondingto myrequest for clari-ficationwastotallyinappropriate and uncalled-for.It has alsobeen reportedto me thaton Thursday,July 17, 1986, youenteredthe work area of severaldietary employees without priornotice or permis-sion and hadto be reminded of your obligation toobtain such permission.This situation,aswell as other recent reportsfrom management,and includingyour own state-ments, reflect a total misunderstanding of yourrights and obligations regarding access toemploy-ees.On the belief that yournewness inoffice andyourunfamiliaritywithour proceduresmay havecontributed to yourmisunderstanding,we will over-look themore recent minor situationnoted above.However,Imust urgeyou to deport yourself in aprofessionalmanner andcomply withthe visitationprovision of the CollectiveBargainingAgreement(Article V, section2) [sic] sincefurtherforbearancewill not be given.I truly hope that there will be no further prob-lems in this regard(as noted in paragraph#3 of Mr.Epranian's letterdated July 14, 1986, attached), be-causewe will haveno alternativebut to bar youfrom Medical Centerpremisesthereafter.By letter dated29 August,'Epranianwrote to Norden-berg:In light of the numerous incidents and prior com-munications that have taken place in the past fewweeks, we want to clearly set forth our position re-garding Union access to employees on our premisesso that there is no room for any future misunder-standing on the Union's part in this regard.We recognize that the Union has the right toconfer with employees on premises and to carry onnormal Union business,which will not be unreason-ably denied or withheld. However, it is essentialthat this right is exercised by organizers and dele-gates alike in a businesslikeand orderlymanner atall times so as to not interfere with the operations oftheMedical Center, which is exclusively a supervi-sorydetermination.° This letterismore relevantto, and will be discussed,infra,in the al-legations regarding unilateralchangesinRespondent'svisitorial policyThe eventsleading to the beginnngportion of Davin's 22 July letter willbe discussedseparately, infraToward that end, we require that any Union rep-resentativemust request and obtain supervisory per-mission beforeconferring with any employee duringtheirworking hours,and expect this simple proce-dure to be honored out of common courtesy alonelet alone the obligation to respect our managerialrights.This is a long standing and well establishedprocedure,and nothing new.We are notifying our management of this com-munication and reminding themof theirrights andsteps to take in the event you or any Union repre-sentative fails to cooperate in this manner.We truly hope that such will not be the case andwe will not experience further difficulties in thisregard in the future so that Union communicationswith employees regarding legitimate Union businessmatters can be continued without disruption in thework place. [Emphasis supplied.]Epranian testified that between 1 and 14 July therewere numerous discussions among himself, Forman,Schoenholz,Respondent's senior vice president,and Dr.R.K. Match, Respondent's president, regarding the inci-dents involving Nordenberg:". . .all the parties .. .were very much aware of the ongoing problems andconcerns that-starting in the beginningof July."Epran-ian testified:There were discussions prior to my letter of July14th. I didn't initiate and put that out on my-total-ly on my own authority.Clearly, on the basis of what happened on the 1stand then what appearedto bea continuing set ofcircumstances,we felt that we'd better get it on therecord that this could be a consequence,thatwe-frankly, it's like anything else. It was important,technically,to get it on the record and secondly,we hoped it might bring it to an end.As to why, Respondent finally determined on 9 Octoberto bar Nordenberg from the premises,Epranian testified:Well, I think in essence it was-there had been along string of incidents,rather obvious and apparentpursuit of unwillingness to cooperate,comply, trytowork out any kind of reasonable arrangement,but more important than anything else, there hadnow been two personal physical encounters andwhen the second one occurred on the 9th, it wasdeemed and viewed as the straw that broke thecamel's back and we were left with really no alter-native.As some of the documents have shown,an earlierletter had said one more incident.Well, there hadbeen one more incident. We were loathe to takethat step.We were in a very difficult time,with re-newal negotiations going on.Sensitivitieswere heightened. It was a difficulttime for both sides and to take a step like this wasbound to be a major cause celebre.We didn't wantto do it but we could just no longer ignore a secondincident of physical and verbal abuse and the deci-sionwas he brought it on himself, there's nothing LONG ISLAND JEWISH MEDICAL CENTER61further we can do and we can'toverlookthis one,which is two of them now. And that's the basis onwhich it was decided that he personally could nolonger abide with his presence on the premises.81.Nordenberg's ArrestNordenberg was arrestedby two New York City po-licemen in Respondent'scafeteria(while sittingwithsome delegates and employees of Respondent)about 4:30p.m. on 9 October. He testified that after leaving the ad-mitting department he continued distributing leaflets forthat day's meetings.About12:15 p.m.,on the way to ameeting,he met Eugene Biegel and Micahel Giovanello,Respondent's director and assistant director of security.Giovanello told him that they were informed by person-nel that he was persona non grata, and unless he left thebuilding he would be arrested. Nordenberg said that hedid not understand what the problem was and Giovan-ello told him that it was the incident that morning withCamel.After some telephone calls (to personnel and theUnion) Nordenberg left the building, escorted by Gio-vanello and Biegel.Later that afternoon,ator about3:30,Nordenberg re-entered Respondent's cafeteria withYearwood. Shortly thereafter, they were met by BiegelandGiovanellowho accompanied them to the mainlobby, where Yearwood met with Biegel. At the conclu-sion of this meeting, Yearwood told Nordenberg to leavethe facility,which he did. However, after leaving thelobby,he walked directly into the Respondent's cafete-ria,again,speaking with four or five of Respondent'semployees.Shortly thereafter,upon a complaintfiled byRespondent,Nordenberg was arrested and escorted outof the building.9Since that date he has not acted in aunion capacity at Respondent's facility.Biegeland Giovanello also testified to events preced-ing Nordenberg's arrest.Briefly, they were informed ofthe incident involving Camel and were told to locatehim, and if he was still on the premises to have him re-moved. They located him shortly before noon, told himof their orders, and that if he had any questions heshould call Epranian later in the day. Biegel let him usethe phone in his office and, at the conclusion of thesecalls, he left the building. At or about 3:30 p.m. that day,Biegelwas informed that Nordenberg and Yearwoodwere in the building;he and Giovanello located themand told that them that Nordenberg had to leave thebuilding; refusal to do so could lead to his arrest for tres-passing.Yearwood said that if they arrested Nordenbergthey would have to arrest him as well. Nordenberg andYearwood then walked to the main lobby of Respond-ent'sfacility, followed byBiegeland Giovanello. After acommotion and, a threatened walkout by Yearwood, thepolice officers arrived, but by this time Nordenberg wasno longer in the lobby.A few minutes later Biegel re-ceived a call that Nordenberg was in the cafeteria. At hisrequest, the police officers accompanied him to the cafe-teriawhere they observed Nordenberg sitting at a tablea There isno allegation that Respondent similarly barred any otheragent of the Union9 Thisarrestwas pursuant to a trespass charge filed by RespondentNordenberg was acquitted of these charges on 5 January 1988with Tjaden and two or three other delegates.Biegelasked the officer to place Nordenberg under arrest forcriminal trespass and disorderly conduct which,eventu-ally, he did.By letter to Johnson, dated 10 October, Formanwrote:This is to formally confirm that Mr. Nordenberghas been barred and declared persona non gratafromMedical Center premises indefinitely.WhenMr. Nordenberg refused to leave and remain off ourpremises,itbecame necessary to have him removedunder police arrest.Charges have been filed againstMr. Nordenberg for criminal trespass and disorderlyconduct.This step became necessary as a result ofMr. Nordenberg once again resorting to reprehensi-ble personal misconduct and unprofessional behav-ior in his dealings with members of our manage-ment staff. To be more specific,his actions tran-scended just violating proper procedure in the con-duct of his duties, but reached the proportions ofphysical harassment and verbal abuse of one of ourmanagers in the presence of patients and visitors.Appropriatecriminal charges are being pursuedagainstMr.Nordenberg in this regard also.As youare well aware from our numerous pastcommunications over prior problems of this kindwith Mr.Nordenberg,we repeatedly made it clearwhat the consequences would be if such misconductwere to reoccur,leaving us no alternative but totake these measures when it did.Mr. Nordenberg is no longer permitted or wel-come anywhere on Medical Center premises andwill not be recognized nor dealt with as a Unionrepresentative in any capacity.Accordingly,weshall await formal notice of any replacement ar-rangements the Union may desire to make.By memorandum of the same date, Epranian wrote(inter alia)to the staff(from administrative staff to super-visors):Yesterday,Mr. Gerard Nordenberg, Local 1199Organizer,was banned and escorted from ourpremise for a major repetition of reprehensible per-sonal and physical misconduct and behavior in hisdealings with one of our management staff.A simi-lar incidentwith another manager occurred acouple of months ago that we believed had been ad-dressed without need for direct action,and wouldnot happen again. Mr. Nordenberg and the Unionwere clearly put on notice at the time what the con-sequence would be if it were to reoccur. Unfortu-nately, our confidence was misplaced,and it did re-occur yesterday.To make matters even worse, Mr. Nordenbergreappeared on our premises later in the day yester-day with the presence and support of a Union Offi-cer, and repeatedly refused to leave, ultimately re-quiring police arrest to remove him. Appropriatecriminal charges have been filed and are being pur-sued. 62DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDSo it is clear to all management personnel, Mr.Nordenberg is barred and not permitted anywhereon Medical Center property,and is not to be recog-nized or dealt with as a Union representative in anycapacity effective as of yesterday!If he attempts todo so, he should be directed to leave, and Securityand this office notified immediately. The Union hasbeenofficiallynotified in this regard.It is unfortunate such extreme measures becamenecessary.However, it is even more important thatall employees fully understand that proper and ap-propriate standards of personal conduct and behav-ior are observed and followedby all personsin thepursuit of their business on our premises,and any-thing short of that is not acceptable and will not betolerated.We hope this quick report will dispel andquiet any rumors or misinformation that may havealready reach you. [sic]IV. THE ALLEGED UNILATERAL CHANGEThis allegation refers toEpranian's 29 August letter toNordenberg,Durham,Yearwood,and Messina(quoted,supra)and its subsequent enforcement.The critical por-tionof thisletter states:"we require that anyunion rep-resentativemust request and obtainsupervisorypermissionbeforeconferring with any employeeduringtheirwork-ing hours." (Emphasisadded.) The GeneralCounsel andChargingParty allegethat thisrepresents a change (notbargainedabout) from the contractand pastpractice. Re-spondent'sposition,as stated in this letter:"This is alongstanding and well-establishedprocedure,and nothingnew."General Counsel's principal witness regarding this alle-gationwas Phylis Mushkin, who wasan administratororganizerfor the Union from 1974 until January 1984.As part of thisposition, she was responsiblefor the facil-ity from 1974 through mid-1982; she remainedat the fa-cility for a few moremonths to train her successor. Inaddition,receivedinto evidence was anexchange of let-tersbetween Respondentand the Union.By letter dated13April 1982, Forman wrote (inter alia) to Union VicePresidentsArlene Ezrattyand EdwardKay (with a copyto Mushkin and otherorganizers):Since the middle of last week, I havemade re-peated attemptsto speak with you concerning cer-tain issues regardingthe rightsof delegates andunion organizers in addressing legitimate union busi-ness interestsand in effectivelyutilizingthe griev-ance procedure.In viewof the absence of any re-sponse,Ihave, therefore,no alternativebut to out-line our concerns in writing and adviseyou of theadherenceto the contractprovisionsthat we hence-forth will require ofall employeesin thebargainingunit and all union officials.These provisions will beexpectedto be met atany and all facilities of theLong IslandJewish-HillsideMedicalCenter.1.Employees, be theya delegateor not, will bepermitted to engageinUnion activity duringnormalworking hoursonlywith thepriorapprovalof the employee's immediatesupervisor. Should anemployee absenthimself/herself from his/her workwithout firstobtaining permissionhe/she will notbe paid for such time and will be subject to discipli-nary action.Thisprovision is necessary in order formanagementto properlyoperate the hospital and isprovided for in the contract in Article V, Para-graphs 1 and 2.2.Should union officials(who are not employeesof the Medical Center) wish to meet or confer witheither an employee in the bargaining unit or amember of the management staff during normalworking hours or at any time in other than non-pa-tient,non-work areas, it will be necessary to firstobtain approval from my office. Article V, Para-graph 2 envisioned this occurrence and clearly pro-vides a framework for its implementaton.It is notdisputed that the union has a right to confer with itsmembers as well as with management concerning itsmembersand to carryon normal union business,nor is it our seeking to establish a process that isreasonable and orderly so as not to interfere withthe operationsof the Center. To that end we willmake suitable space available that will be accessibleto employees which you and other union officialsmay use to carry on your normal daily business.We are desirous of re-establishing a meaningfulworking relationship between the management oftheMedical Center and the Union leadership withall the rights and respect to which each party is en-titled.We believe that the contract provisions that Ireferred to provide the framework within whichthis can be accomplished.Iwill be available to discuss the implementationof these provisions at your convenience should yoube desirous of doing so.By letter dated 19 April 1982, Ezratty and Kay wroteForman,inter alia:We were surprised to hear from you that youhad been attempting to reach us without success.We were both in LIJ all day Tuesday, April 6,Wednesday, April 7 and Thursday, April 8. OnFriday, Saturday and Sunday the Union was closedand on Monday and Tuesday, April 12 and 13 wewere out of town and had you actually called youwould have known these facts.As to the substance of your letter, your interpre-tationof the Union Activityclause iswrong. Notonly does the contract not require prior approval; itdoesn't require any approval of supervisors or anyother personnel of the Hospital.We have had con-tracts with LIJ for the past 19 years and never havewe been faced with an interpretation of our con-tract that flies in the face of all our history here.Dr.Match insistedduring the negotiations tosettle thestrike that"no retribution" shall be one ofthe terms of the agreement.We view yourletterdated April13, 1982 as anact of retributionand a deliberate attempt on thepart of theHospital to intimidate and punish theUnionmembers for strikingat LIJ. Unless you re- LONG ISLAND JEWISH MEDICAL CENTER63scind the letter, we will take any and all appropriateaction against the hospital.Mushkin testified that for the 8-month period followingForman's letter(her responsibility for Respondent ceasedin 1982)she never followed the dictates set forth in hisletter.However, the Union never took any legal action(lawsuit,unfair labor practice charge, or.grievance) inthis regard,because:We wouldn't stand for it, what he put down inthat letter was entirely against the policy at LongIsland Jewish as far as the union was concerned,and we wouldn't stand for it. We made it very wellknown that we wouldn't.She testified that she and the delegates informed the Re-spondent's administrators,including Dr. Match,that thiswas not the procedure,although she could not testifyspecificallywhen and what they were told (consideringitoccurred 5 years prior to her testimony this is not sur-prising).Mushkin testified,basically, to having complete free-dom of the facility in distributing literature or speakingto employees.When she began working for the Unionshe was told:"Announce your presence and go see yourmembers to make sure the contract is enforced." Uponentering the facility,she called the personnel departmentand said:"I'm here."She testified:"Usually, I'd say that,announce my presence."She would then(for the distri-bution of literature)begin at the top floor and distributeliterature to employees in each department until she cov-ered all departments represented by the Union.Prior todistributing literature in a particular department(includ-ing the admitting department)she never requested per-mission from the department head,and during this periodher access to the departments to distribute literature wasnever questioned.Whenshe entered departments tospeak to employees her procedure was the same. Shenever asked a department head for permission to speakto the employee; if she saw the supervisor she would sayhello (she testified that she sometimes told the supervisorwhom she wanted to speak to)and then met with theemployee;thesemeetings usually lasted about 10 min-utes.Mushkin also testified that,in addition to the usualdepartments,she distributed literature in patients'rooms,in I.C.U. (Intensive Care Unit), C.C.U. (Cardiac CareUnit),and operating rooms.As to the operating rooms,she testified: "Well, actually, I went right up to the doorand whoever was walking in and out took them in .. .[I]didn't go right into surgery, but just about though."In patient's rooms she walked in briefly,handed the liter-ature to the employee, and left. In theI.C.U. and C.C.U.she gave the literature to the nurses who were at deskswatching patient's monitors.If she had to go into sterileareas she put on a cap,gown, and mask and distributedthe literature in that manner.No supervisor in those de-partments ever told her that she was not permitted thereor needed a supervisor'sprior permission to be there.She testified that she had "total unrestricted access" toanywhere she wanted to go at the facility and that shehad the right to take employees out of their work areaduring working time to discuss union business,allwith-out anyone's prior approval.Only on one or two occa-sions did a supervisor ask her to leave a department:One or two may have said it in the course of theyears, you can't be here, or you have to ask mypermission and I read them the contract and I saidI'm telling you I'm here, and I was there, and theydidn't say another word after that.I stayed.Mushkin further testified that sometime during her stayatRespondent's facility(she could not be specific aboutwhen)she told Forman: "Iwill call you whenever I'm inthe building. . .and he said okay."Finally,Mushkin testified that she followed the leaflet-ing procedure,on occasion,with Nordenberg.She testi-fied that he originally was employed by the Union as anorganizer and later, while employed by Respondent, wasa delegate.In both classifications,he distributed litera-turewith her. Her testimony is unclear,however, re-garding the period that he assisted her.Nordenberg testified that while he was a delegateduring his employment with Respondent he worked witha few organizers,principallyMushkin and Stan Israel be-tween about 1981 and 1986.Theirprincipal activity wasto circulate through the facility to distribute literature;an additional reason for being at the facility was to inter-view grievants.He accompanied Mushkin and Israelthroughout the facility;they distributed literature inevery area of the facility except I.C.U., C.C.U., the oper-ating rooms,and the psychiatric areas. The procedurethey followed never changed during this period and wasthe same for all departments,except for those referred toabove:they entered the departments,distributed the liter-ature to the employees,and left.For the distribution ofliterature,theydid not speak to the department headsprior to the distribution.However, when their purposewas to interview a grievant, theywould initially informthe department head that they would like to interviewthe employee;when he or she approved they spoke tothe employee.Uponbecoming an organizer for the Union in 1986,Nordenberg was never formally instructed on how togain access to Respondent's facilities;the procedure hefollowed was the same as Mushkin and Israel followed;he entered through the facilities'main entrance; he usedthe telephone in the lobby to call Respondent's personneldepartment."Generally, I spoke to Martha. . .verysimply, I would say: 'Hi, Martha' we had a fairly goodrelationship,'I'm in the building'; She'd say 'Fine,thanks.'That was it."On occasion, other of Epranian'ssecretaries would answer, or,on occasion, Buthe, Davin,orEpranian,himself.No matter who answered thephone in the personnel department,Nordenberg said"virtually the same thing,"and he was never told that hecould not enter the facility or a department.This was theprocedure he followed on 9 October as well.He testifiedthat he followed this procedure because it was mandatedby article V, section 2 of the Agreement;more particu-larly,where it states:Where the Union representative finds it necessaryto enter a department of the Employer for this pur- 64DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpose, he/she shall first advise the personnel officeor the head of the department ... .For the distribution of literature,he entered the depart-ment(with the exception of the departments referred to,supra)distributed the literature to the employees, andleft;he did this on about seven occasions between Julyand 9 October.When he wanted to speak to a grievantor an employee for a specific reason,"Iwould ask thesupervisor if I could see that person.Iwould tell themthat I was taking the person out for a few minutes." Hetestified that Camel was the only department head whoquestioned his right to be in the department to distributeliterature;he later testified that the director of the die-tary department told him that he had no right to be inher department and he needed her prior permission to bethere.On a few occasions,when he asked the depart-ment head for permission to speak to an employee, he orshe told him: "It's very busy right now. Could you comeback?" And hedid return at a subsequent time.Martha Lardner has been employed by Respondent asa clerk in its labor relations department since 1984. Herprimary duty is to schedule meeting dates, as well as ar-bitrationsand grievances,and answering the phone.Prior to July she never received phone calls from orga-nizers telling her that they were at the facility.In July"Mr. Nordenberg called and said he was on the prem-ises, but I didn't understandwhy hewas calling me." Oneither this occasion,or the next, she said:"Well, I'm justa clerk,why are you telling me this?" He did not re-spond.She reported this incident to Davin and Epranian,but they also did not understand why he called her.After that he called her many times,saying:"I am on thepremises"and she said:"Thankyou for calling."Epran-ian testified that about early July Lardner told him thatshe had received a telephone call from Nordenberg ad-vising her that he was on the premises;she asked whatshe should do about it.Epranian,who had never previ-ously heard of such a call, said that she should not doanything about it. Lardner asked what she should do ifhe called again;Epranian said that she should just say:"Thank you for advising us." Within a week or two ofthis conversation with Lardner,Epranian asked Norden-berg what the call was about, he said:"I'm advising youthat I'm on the premises."Epranian said that such a callwas not necessary,that he still needed the departmenthead's approval to be in the department.Durham,who has been an organizer for the UnionsinceAugust, testified that his interpretation of theAgreement is that upon entering the facility the organiz-er can notify the personnel department to tell themwhere he is going in the facility or notify the supervisorthat he's in the department.As towhom he generally no-tified in the personnel department, he testified:"I gener-ally don't."Ezratty became an organizer for the Unionresponsible for Respondent's facility in 1967; she becamea vice president for the Union in 1972 and from that timeuntilmid-1983, with the assistance of an organizer (or or-ganizers)under her supervision she continued her re-sponsibility for the Respondent's facility. She testifiedthat she began distributing notices and leaflets through-out the facility in about 1967; it usually took her a day ormore to cover the entire facility.In doing this,she wentinto all the facility'sdepartments,except the operatingrooms(because Respondent's rules required people towear scrubs when present in the operating room) androoms where patients were being X-rayed.In addition,beginning in mid-1982 she trained Tom Lapis to be theorganizer who was replacing Mushkin.On at least threeoccasions in the following 6-month period she accompa-nied Lapis through the facility distributing membershipmeeting notices; theybegan on the ninthfloor of the fa-cility,distributed their way down to the first floor (in-cluding the admitting department),and then went to Re-spondent'sphysically separated administration building(the LevittBuilding).Prior to distributing the literature,neither she nor Lapis requested permission from the su-pervisors or department heads.Batterman,who has been employed by Respondent inthe admitting department since 1979,testified that shehas been given union literature in the department byKay, Ezratty,and Mushkin:"Itwas really not an unusu-al thing to see her or to see Eddie Kay."In defense of this allegation,Respondent produced nu-merous supervisors and department heads to testify abouttheir experiences with distributions and visits by organiz-ers in their departments.Anzel testified that shortly aftershe washired byRespondent in June 1986 she had ameetingwithEpranian,Buthe, and Davin regardinglabor relations procedures.She was told that when anorganizer wanted to speak to an employee he or she hadto first obtain the permission of the supervisor;"if at allpossible" the employee should be given a few minutesoff to confer with the organizer.The rule was the samefor distribution of literature.Geiger testified that some-time after he became a supervisor for Respondent (late1982) he was informed by Anzel's predecessor that orga-nizers had to request permission before entering the de-partment,but they should not be denied access to theirmembers, and if the employee was available and not en-gaged in "patient care work," he or she should be al-lowed to speak to the organizer.In practice,organizerscame to the department about once a month and askedhim or one of the other supervisors if he or she couldspeak to a particular employee. The supervisor thenwent to see if the employee was available or too busy tomeet at that time. "Very infrequently" (perhaps once ortwice) he denied an organizer's request to speak to anemployee because the employee was performing sometask that could not be interrupted. He testified that henever observed an organizer distributing leaflets in thelaboratory,although he did see union leaflets on the bul-letin board and a counter in the department.Oehl testi-fied that at a supervisory meeting in December 1983 orJanuary 1984 the director of Respondent's housekeepingdepartment said that if a union organizer or delegatewished to distribute literature, or speak to an employeein the department he or she had to first request permis-sion from the supervisor.From that time until July 1, henever observed an organizer distributing literature in theworking areas of the housekeeping department. Aboutlate 1985 or early 1986 Union Organizer Colin Copelandasked his permission to speak to an employee;he granted LONG ISLAND JEWISH MEDICAL CENTER65the permission. The first time he was given anything inwriting by Respondent regarding this policy was in thefallof 1986-presumably a memorandum dated 2 Sep-tember from Epranian to the administrative staff, depart-ment heads and supervisors of all divisions, entitled:"Union Access to Employees."It states:As emphasized at our recent departmentmanage-ment meetings, we have good reason for seriousconcern and to expect continued difficulty in theUnion's conduct of business with employees in thework place.As such, we have notified the Unionorganizersof expected procedure to retain our continued coop-eration in this regard.To repeat, the ground rules are simple-theUniondoeshave the right to confer with employeeson our premises. However, Union organizers anddelegates alikemust request and obtain supervisorypermission beforeconferring with employees duringtheir working hours. Such permission and access toemployees should not be permitted to disrupt orinterferewith orderly operations and must be con-ducted in a businesslike manner at all times, but oth-erwiseshould not be unreasonably denied or withheld.If at any time the Union fails to abide by theguidelinesset forth, the procedure outlined belowshould be followed as applicable:1.Deny the request.2.Direct employees back to work as applicable.3.Be prepared to advise employees that disci-pline will follow for any lack of compliance.4.Ask the Union organizer or delegate to leave,and if necessary have them removed by Security.5.Report any such incidents immediately toLabor Relations.Obviously, feel free to call on us for assistance atany time.We hope it will not be necessary for you to haveto invoke these measures, but want you to be pre-pared in such event, and trust you find them help-ful.Ethel Schwam has been Respondent's director of di-etetics since about1971.Thedepartment has approxi-mately 166 employees in classifications such as dietaryemployees,cooks, and cashiers(for the cafeteria), etc.Approximately 148 of these employees are members ofthe Union.She testified thatthe policyshe always fol-lowed was that if union organizers wanted to come intoher department to distribute literature or speak to em-ployees in the departmentthey had to firstobtain herpermission.Her determination was based on the amountof time requested by the organizers and the immediateneeds of the department. In her experience,the organiz-ers followed this procedure about 80 percent of the time.Whenorganizers appeared in her department withoutpreviously obtaining her permission she asked them toleave,and they did so.Colin Copelandwas the only or-ganizer whom she observed distributing literature in herdepartment;because he had not received her permissionto do so, she did not permit him to distribute the litera-ture.The first time she saw Nordenberg (although shedid not know who he was at the time) was on 17 July; atthat time she saw him talking to two cooks and a utilityaide. She approached them and introduced herself, as didhe. She asked him if he would accompany her to heroffice as there was something she wanted to discuss withhim; he said he would not. She said that it would onlytake a few minutes and she would appreciate it; he saidthat if she wanted to say anything to him she should sayit in front of the members. She said: "Well, in that eventMr. Nordenberg, I have to inform you that you do nothave the permission to come into my department withoutseeking the permission of myself or of one of my super-visors."He answered that he did not need permissionand that she did not know whatwas inthe contract. Shesaid: "I certainly did know what was in the contract"and he left the department; Nordenberg was politeduring this incident and did not raise his voice. She re-ported this incident to Davin. In addition, on one occa-sionshe hada situationwith Copeland that she reportedto personnel; she observed him talking to some of heremployees in the department; she reminded him of thehospital policy and he said that it would take only a fewminutes. She said that it was a very busy time; he askedif he could meet with the employees after the lunch mealand she said that he could. She reported this incident toEpranian.Rochford testified that when she was promoted from aunit position to her supervisory position in 1982 Carnel'spredecessor instructed her on the rules: "I was carefullybriefed in the changing of the hat, that now I was man-agement and organizers, delegates had to have permis-sion from the supervisor before they could disturb theoffice." Prior to 8 October she never saw a union orga-nizer distributing literature in the admitting department.The first written instructions she was given in this regardwas Epranian's 2 September memorandum.Pamela Herman hasbeen employed by Respondentsince 1977, initially as a unit receptionist, a union posi-tion. Since that time she has worked her way up the ad-ministrative ladder and in January 1984 she became as-sistantmanager of the out-patient department at Re-spondent's Children's Hospital; the following year shebecame manager of the department, also called consulta-tion and diagnostic service. During this entire period shenever saw an organizer distributing literature in herunits.She testified that at a department head's meetingsometime after October 1985 the facility's administratortold them ("reiterated the policy as I knew it . . . it wasjust something that we were aware of") that union orga-nizers needed prior permission from the supervisors ordepartment heads before coming into the department. Onone occasion Copeland told her (when she was assistantmanager) that he had the approval of the manager to seean employee. Because of that she allowed the meeting.In addition, in about January, organizer John Spearmanwas in her department for a meeting with her staff. Shetold him that he had not secured or requestedpermissionto meet with the staff during worktime and it was a badtime so he had to leave, and he did so. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSylvia Otto, who is employed by Respondent as direc-tor ofhousekeeping at its Hillside Division(physicallyseparate from the facility)testified that at the meeting ofthe Hillside Division's department heads in about 1983theyweretoldbya representative of Respondent'shuman resources department that union organizersneeded permission of department heads before entering adepartment.Otto informed the supervisors in her depart-ment of the policy and told them that if it was violatedthey should report it toher. Toher knowledge,no unionorganizer has entered her department without permis-sion.Urice Schlesinger was originally employed by Re-spondent as an operating room(OR) technician(assistingin surgery) in 1970; in 1987 she became supervisor of thecentral sterile area,whichsterilizes equipment for allareas of Respondent's operation.The department has 55employees,12 of whom she directly supervises on theday shift.While an OR technician she was a member ofthe Union and a delegate for 4 years (two terms of 2years each) from the period 1975 through 1982. She testi-fied that when she first became a union delegate in 1975Ezratty taught her along with other delegates(in a "minicourse")how to act as a delegate.She told them thattheywere not to distribute literature in other depart-ments during working hours.While she was a delegate,her supervisor gave her the union leaflets that had ar-rived in the department via an interoffice envelope.While employed as an or technician she has seen unionorganizers(principallyMushkin)in a lobby area ("out-sideof the actual working area-actualoperatingrooms")but never in the operating rooms themselves;she does not know whether they had previously obtainedpermission to be there.During thisperiodshe never ob-served an organizer distributing literature or meetingwith an employee during his or her working time. Uponbecoming a supervisor she has never specifically been in-structed on Respondent'spolicy regarding organizer'saccess to departments;since that time no organizer hasrequested her permission to enter her department. Cath-erine Tully began her employ with Respondent in 1970as an accounts receivable(AR) clerk,a unit position sheheld until becoming a supervisor in 1980.She was aunion delegate from 1974 through 1978.As a unionmember she received notices either from a desk or sawthem on the cafeteria bulletin board.She never saw anorganizer distributing literature in her department. Uponbecoming a delegate she was instructed by Mushkin andEzratty that they were to distribute literature onlyduring breaks and to get a supervisor's permission beforespeaking to employees.As a delegate,she distributedunion literature at lunch or after working hours in non-working areas.Prior to 1980, she observed union orga-nizers(Mushkin,Ezratty, Copeland,and Lapis)cominginto the department and goingdirectly tothe manager'soffice;the manager came outof the officeand informedan employee that the organizer wanted to speak to himor her.On some of these occasions Tully overheard theorganizer saying-"Ineed to see somebody"and themanager said yes and called the employee.The employ-ees that Mushkin, Lapis, and Ezratty requested to seewere always the delegate (who from 1974 through 1978was Tully). Upon becominga supervisor in 1980, themanager of the departmenttold her thatorganizers anddelegates needed a supervisor's permissionprior to enter-ing the departmentto distributeliterature or speak to anemployee.Since she became a supervisor,the organizersrequested permissionfrom her, attimes,whenthe man-ager was not present.On one occasion,Copeland askedTully'spermission to speakto thedelegate and an em-ployee in the departmentwho had a pendinggrievance;Tully gavethem permissionand they walkedoutside andspoke. Ezratty testified that she conducteddelegate train-ing sessions attendedby Schlesinger and Tully; at thesesessionsshe told thedelegates that literature was to bedistributedon the delegates'breaktime or lunchtime, butcould be distributedto members on their working time.Michael Karol began hisemploywith Respondent in1980 as a stafftherapist;he became a supervisor in 1984and in April 1986 hebecame assistant manager of therespiratory therapydepartment(containing35 to 40 em-ployees).He testified that whilehe was a union member(from 1980 through 1984) he receivedunion literaturefroma table in the department'soffice; thedelegate putit there.During thisperiod henever saw a union orga-nizer distributing literature in the department,nor did hesee a union organizer on patient floors(he performed hisduties "all overthe hospital").On one occasion duringthisperiodMushkin gave him some union literatureeither outsidethe buildingor inthe cafeteria.In 1984when he became a supervisor,the managerof the depart-ment told himthata "nondepartment person that camein-unionor otherwise would have to have ourpermis-sion";Epranian's2 Septembermemorandum was "justreenforcing the existingpolicy." The only exception wasan "understanding" they had wherebyif the organizerwishedto speakto thedelegate(a very active, long-termdelegate)he could dosowithoutpriorpermission aslong as the delegate was doinghiswork. To his knowl-edge organizersdid notspeakto other employees with-out firstobtaining his permissionor that ofthe manager;as a supervisor he was onthe floors everyday; as assist-antmanager,once or twice a week.Carol Reilly hasbeenemployed byRespondent as manager of centralsterile supplysinceMay 1984; the departmentcleans andsterilizes instruments and equipment as well as orderingsupplies for the Respondent.Shortly aftershe com-menced her employment with Respondentshe met withMartyKarris, assistant administrator for Respondent re-garding policiesof the department. At thismeeting hetold her thatorganizers and delegateshad to receive per-mission from the "managementoffice" before cominginto the department"to see staff and if wehad the time"such permission should be granted.Since1984 therehave been four or five instances where theorganizerscame intoher departmentand asked to see an employee;on all of theseoccasions she granted the request. She hasnever seen organizers speaking to anemployee in her de-partmentwithout approval norhas she seen organizersdistributingliterature in her department.June Jones,who hasbeenemployed byRespondent asmedical records supervisor since1977, is directly incharge of 6 employees-32 employees workin the de- LONG ISLAND JEWISH MEDICAL CENTER67partment.Previous to that, she was employed by Re-spondent as a medical records clerk from 1970 through1977, and was a member of the Union. She testified thatwhile she was a union member she was never given anyliterature by a union organizer in her department; shesaw the literature posted on the bulletin board.Upon be-coming a supervisor,the manager and director of medi-cal records told her that organizers needed a supervisor'spermissionpriorto entering the department.From thattime through October she never saw a union organizerdistribute literature in her department.Joanne Scaturrobegan her employ with Respondent in 1977 as a staffnurse in the emergency room.In 1979 she became assist-ant nursing care coordinator and in 1981 she became thenursing care coordinator for the emergency room. Thedepartment employs approximately 30 unit(nurses aides)employees,6 of whom are under her direct supervision(the day shift).Upon becoming the nursing care coordi-nator she was informed by her immediate supervisor, theassistant director,that union organizers needed permis-sion prior to entering the department.The firstwritingshe received on this subject was the 2 September memo-randum.Since that time,she has not seen any organizerin the emergency room.Daphne Sleem began heremploy with Respondent in 1980 as a staff dietician inthe main kitchen,and joinedthe Unionat that time. Shebecame supervising dietician in 1982 andchiefsupervis-ing dietician in 1983.She supervises the entire mainkitchen, including dietary workers, utilities,and patientmeal services.The department employs 70 unit peopleand 5 supervisory employees.She spends about half ofher day(9 a.m. to 5:30 p.m.) in her office and the otherhalf on the floor "seeing that everything is done."Priorto becoming a supervisor,all the union literature she re-ceived was given to her in the cafeteria.Upon becominga supervisor,the director of the department told her thatif an organizer wished to speak to an employee theyneeded prior permission to do so, but, if possible, theyshould be accommodated. Between 1982 and October1986 she never saw a union organizer distribute literaturein her department,although there was union literature ona table in the department.She has seen Copeland goingto the associate director'soffice and has seen Norden-berg speaking to employees in the cafeteria.Carpel,who began her employment with RespondentinaboutMarch 1986, testified that,about that timeEpranian and Davin told her that union organizersneeded prior permission from department heads and su-pervisors before entering a department.Between thatmeeting and 9 July, to her knowledge no union organizercame into the admitting department.The only other oc-casion that she was informed of Respondent'saccesspolicywasEpranian's2Septembermemorandum.Donald Rosenfeld, who was employed by Respondentfrom 1964 through 1979 as director of personnel(and hasbeen employed elsewhere since),testified that the Re-spondent'saccess policy during the latter part of hisemploy at the facility was: "We followed a guidelinewhere the union organizer would contact the personneldepartment,then have to clear through the departmenthead."He testified that the reason for this rule10 (he wasone of the people who formulated the policy) was thatwith "40 or 50 or even 60 departments at LIJ . . . therewas no way the personnel department would be able toauthorize any union delegate official or whoever to justgo into a department."Respondent wanted the depart-ment head,as well as the personnel department,to knowwhen a union representative was entering a department.This policy never changed from 1974 through 1979. Ro-senfeld testified that "occasionally" they had problemswith the union organizers(principallyMushkin)violatingthis policy resulting in meetings with Ezratty and Mush-kin where Rosenfeld told them that they could not enterdepartments without prior approval from the departmenthead or supervisor.Epranian,who has been employed as director of laborand employer relations since August 1983, testified thatwithin 2 or 3 weeks of beginning his employ with Re-spondent,Forman told him that union visitation rightswere subject to approval of department heads, whichshould not be unreasonably denied.Shortly thereafterForman gave him a memorandum,dated 6 April 1982thatForman had prepared (his employment with Re-spondent began in 1982)and distributed to almost every-one from departmental chairmen to supervisors em-ployed byRespondent.The subjectwas: "Guidelines onUnion Activity and Visitation,Disciplineand GrievanceProcedure"of the contract between Respondent and theUnion.At one point, the memorandum quotes from whatisnow article V, section 2 of the Agreement, set forth,supra, and states:Thisparagraph provides the Union representativewith opportunity to confer with management orunion members on a reasonable and orderly basis.The Union representative will be advised that per-missionmust be obtained from the DepartmentHead instead of the Personnel Office.Under no cir-cumstances may the representative pull out employ-ees or otherwise interfere with departmental oper-ations.If such actions occur at the behest of an em-ployee of the Medical Center(Union delegates in-cluded),that person is subject to disciplinary action.Any definitionof "reasonable" must relate to thenature of the Union representatives' concern and tothe operational needs of the department.For in-stance, if a request is made for a discussion and it isgenuinely inconvenient to meet at that time, an al-ternate time should be set up as soon as possible. It10 Respondent maintains a personnel policy manual(written in 1974),which most witnesses testified was either outdated, unused,or totally ig-noredA provision,entitled,"UnionOfficials-Access toMedicalCenter,"statesRepresentatives of the union shall have reasonable access to theMedical Center for the purpose of conferring with officials of theMedical Center,delegates of the union and/or employees and for thepurpose of administrating the collective bargaining agreementRepresentatives of the union are required to notify the DepartmentHead and the Personnel Department prior to conferring with dele-gates and/or employees during working hoursSuch visits shall not interfere with the operation of the MedicalCenter. 68DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDis essential that the right of the union to grieve berespected.Forman also showed him the 13 and 19 April 1982 let-ters exchanged by Respondent and the Union.Epraniantestified that the reason for this rule is that only the man-agement employee at the site can determine whether theUnion's request would interfere with the department'soperation.Epranian first met Nordenberg on 1 July; ameeting was arranged that day for the Union's new lead-ership and organizers to meet Respondent's representa-tives.Yearwood,Nordenberg,and Gus Marin(a unionorganizer,but only temporarily assigned to Respondent)attended for the Union;Epranian,Davin, Buthe, andForman were there for Respondent.At the conclusion ofthismeeting Epranian suggested a brief meeting withNordenberg and Marin to familiarize them with Re-spondent's system and to provide them with a list ofpending arbitrations.He testified:The basic thing I conveyed to them was twopoints; thatwe didn'tcontrol their access to thepremises.They came and went.And secondly that,however, access to employees or at working time,any access to employees during their duty hours orwhen they were on duty, required prior supervisoryapproval, which would not be unreasonably denied.He testified that this was not"an adversarial or argumen-tativemeeting, they neither expressed disagreement oragreement."Epranian testified further that between Forman's April1982 letters to the Union and his July letters to Norden-berg there were no written communications between Re-spondent and the Union regarding its accesspolicy. Thepurpose of his 29 August letter(and subsequent meetingswith department heads) was "to reaffirm and reinform"Respondent'smanagement of their rights, as well as theemployees'rights.The prior agreement had expired on30 June, without a new contract having been enteredinto,and there were a lot of questions regarding thegrievance machinery, employeeWeingarten'srights andthe Union's representatives rights.The letterand subse-quent meetings were intended to answer these questions.The policy set forth in this 29 August letteris nodiffer-ent from the policy he has followed for the entire periodof his employment with Respondent.Epranian testifiedthat during his employment with Respondent he has dis-cussed the access policy with Copeland,Lapis, andSpearman,prior to Nordenberg's tenure as organizer. Hetold them what his 29 August letter and 2 Septembermemorandum stated:that they had "free rein," but theycould not interfere with Respondent'soperations, andtherefore had to get permission of the department headbefore entering a department."Generally speaking" theorganizers followed this policy.There was a situationwhere the organizer claimed that he had permission andthe manager claimed that he had not given his permis-sion.Forman,who began his employment with RespondentinMarch 1982 as director of human resources and laterbecame vice president for human resources (although hisduties and responsibilities remained the same),testifiedthat when he began his employment Dr. Match told himthat he felt "there was need for clarification of certainprovisionsof the contract"and he undertook thatproject.Between the time he was formally hired and hisfirstday of employment at the facility he requested anumber of documents(including the manual and the con-tract)and spoke to Buthe on a number of occasions. Theresultwas his 6 April 1982 memorandum which, in hisopinion,did not change Respondent'saccesspolicy.Forman testified further that his 13 April 1982 letter wassent to Kay and Ezratty because Dr. Match felt that dueto the Union's recently unsuccessful month-long strike(nurses at a different division of Respondent)the Unionmight react by pressuring the facilities'departmentheads.By paragraph 2 of this letter Forman wanted toensure that he would be in the "midst of what was goingon" to prevent any undue pressure on the departmentheads.The following month,Forman met with Kay andEzratty and reiterated Respondent's policy and the rea-sons underlying it and they stuck with the position setforth in their letter of 19 April 1982;"Nothing wasreally resolved."Subsequently,on most occasions, theUnion complied with these requirements;"on rare occa-sion" he received a call "that there was something inap-propriate occurring that warranted my intervention"; onthose occasions he spoke to the vice president or the or-ganizer and told them that the Respondent could notaccept such actions.Finally, Forman testified that he be-lieved thatRespondent"did not permit distributionwithin the departments under any circumstances,but cer-tainly, thatwas not true of access"although he couldnot point to anything in the Agreement to suppport thisconclusion.The finalallegation is that Davin,on about16 July, atthe cafeteria"(the administrationbuilding)interferedwith a union meeting conducted byNordenberg, in violation of Section 8(a)(1) of the Act. Inearly July, at Nordenberg's request,Respondent ap-proved the use of one of the meeting rooms in the LevittBuilding, on16 Julyfrom noon to 1 p.m.for a unionchapter meeting.Thiswas for the small (compared tothemain facility) number of employees represented bytheUnion who are employed at theLevittBuilding.Nordenberg(the only witness who testified on this sub-ject)testified that during the noon to 1 p.m. meeting,Lee Small,the delegate,told him that the employees atthe LevittBuilding have two lunch periods and the em-ployees with the later lunch period would not be able toattend the 12 noon to 1 p.m. chapter meeting.He askedSmall what to do and Small said that he did not thinkany other room was available in theLevittBuilding, sothey decided to meet the remaining employees in theLevitt cafeteria from 1 to 2 p.m., although he knew thathe had no right to have a chapter meeting in the Levittcafeteriawithout prior approval from Respondent. Nor-denberg testified that he did not know how these em-ployees knew to meet them in the cafeteria at that time'' Whereas the main cafeteria at the facility (also called the Schneidercafeteria)seats approximately 500, the cafeteria in the Levitt Building(about a 10-minute walk from the principal facility)seats approximately25 LONG ISLAND JEWISH MEDICAL CENTER69(other than that Small "spread the word that, there wasgoing to be a meeting in the cafeteria").About 10 to 15employees attended this meeting in the cafeteria from 1to 2 p.m. They occupied about half the space of this caf-eteria;therewere only about two other people in thecafeteria at the time.During this meeting Davin ap-proached Nordenberg and told him that he wanted tospeak to him;Nordenberg said that he could not speak tohim at that time as he was in the middle of a meeting."He was very demanding that I speak to him right now.We exchanged some words."Davin then said: "Youbettermake sure that all of these people are on theirbreak." Nordenberg invited Davin to ask the employeesand Davin left the area.IV. CREDIBILITY DETERMINATIONSNumerouscredibilitydeterminations need be madehere, principally regarding the 1 July and 8 and 9 Octo-ber incidents and the Respondent's past practice regard-ing access.Ifound the leading player in this hearing,Nordenberg,less than believable,but not totally incredi-ble,principally because some of the opposing playerswere more credible than he; additionally,Ifound puz-zlinghis testimony regarding Epranian's29Augustletter,which was addressed to him at the Union, withcopies indicated to Yearwood,Durham,and Messina. Hetestified that he never received this letter, was never toldabout the letter, and never discussed the letter withanyone until he was shown the letter on the third day ofthe instant hearing.Yet, his affidavit prepared by counselfor the Charging Party says that on 29 August Respond-ent sent him a letter, which was attached to his affidavit.In anotheraffidavit,this one takenby the General Coun-sel,Nordenberg states that prior to 8 October Yearwoodshowed him Epranian's 29 August letter. He testified thathe read,initialed,and addeda few wordsto this para-graph of the affidavit,in addition to signing it. In at-tempting to explain this discrepancy,Nordenberg testi-fied:"I'm recalling that there was some discussion of anAugust 29 Letter that I didn'thave a copy of, and thatcould not be found by me." When asked,again, to ex-plain the discrepancy after testifying that the affidavitsays that the letter is attached to the affidavit,he testi-fied: "I recalled some discussion in preparing the casethat there was a August 29 letter.I'm now recalling Inever saw that letter."However, my principal reason fordiscreditingNordenberg in some situations is that Ifound many of the witnesses more credible than he. Asregards the 1 July incident I found Geiger and Fellermore credible than Nordenberg.They appeared to betestifying exactly as they best remember the facts(albeita year later)whereas Nordenberg appeared, at times, tobe tailoring his testimony to best serve the Union's case.On the basis of the credited testimony of Geiger andFeller,I find that during this incident Nordenberg lightlyhitAnzel's right shoulder(if itwere more than a lighthit it would have inspired Geiger to stand up and inter-vene)with his right hand causing her to fall backward,called her an"asshole" on a number of occasions, andblocked Anzel from getting out from behind her desk.As regards the 8 and 9 October incidents, I found Roch-ford,Fuchsberg,McKenna, and Karnbad the most credi-ble witnesses,clearly more credible than Durham, Nor-denberg, Camel,and Siegel.Iwould not discredit Bat-terman's testimony regarding 9 October(for 8 October Ifind that she was not at work);rather due to her inabilityto directly answer a question,and to limit her answers tobe responsive to the questions,her testimony createsmore confusion than assistance.Although Siegel ap-peared to be a frank and open witness, I do not credit histestimony regarding the 9 October incident,principallybecause I found Fuchsberg,McKenna, and Karnbadmore credible.In addition,although he testified thatNordenberg lightly pushed Camel causing her to fall, thesecurity officer's incident report he filed on 9 Octoberstates simply that Nordenberg"put his hand on Wendy'sshoulder and lightly pushed her"-no mention is made ofher falling.I therefore find that on 8 October,afterRochfordquestioned Nordenberg about whether he had Camel'spermission to be in the department,Nordenberg said thathe did not need her permission and they did not knowthe contract,in addition to "screw you" and"bullshit."Rochford testified that when she saw Nordenberg at orabout 11 a.m. the following day she told him that it wasbusy and asked him to leave the pamphlets at the frontdesk.At this point Camel came out of her office andNordenberg said that he could do as he pleases and"screw you, bullshit,tough shit."He also called Camelan "asshole."When Camel and Nordenberg walked tothe front of the office,Rochford remained in the back as-signing beds.She did not witness anything further,except that,as they were walking toward the front, they"were having this heated discussion."From this point tothe end of the incident,I credit the testimony of Fuchs-berg,McKenna, and Karnbad.Not only did Fuchsbergappear to be testifying in an honest and truthful manner,as best she could remember,but she had no reason to fal-sify or tailor her testimony.She had been a volunteer inRespondent's admitting department for 6 years.CounselforRespondent,inhis brief,alleges that Fuchsberg's"testimony must be viewed as biased"because of an al-leged"relationship"with Karnbad and McKenna, andthat it was "clear from her demeanor,that she wasfriendlywith the admitting employees who she viewedas her co-workers and friends." I reject this argument asbeing unsupported by the evidence and without merit.McKenna and Karnbad were also credible witnesses; al-though union members(McKenna was a delegate) theyappeared to be testifying as honestly and openly as possi-ble in attempting to recollect events that occurred almost8months earlier.I therefore find that when Camel andNordenberg got to the reception desk(arguing loudly),about two or three people were seated in the waitingarea. (Respondent's exhibits,attempting to establish thata large number of people were in the waiting area at thetime are not conclusive,as arguedby counsel for Charg-ing Party in her brief.)Nordenberg leaned over thecounter to give leaflets to Karnbad, and asked her tohand them out for him. Camel pulled the leaflets out ofKarnbad's hand and told her that she could not distributethem in the office.Camel returned the leaflets to Nor-denberg and she "pushed," "nudged," or "shoved" Nor- 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdenberg's shoulder;a "light push."Nordenberg then saidthatshe should not push him and he "pushed,""nudged,"or "shoved"her "exactly the way she shovedhim." Carpel never fell to the ground nor did she fallagainst the reception desk.V. ANALYSIS-ALLEGED UNILATERAL CHANGEThe General Counsel and ChargingPartyallege thatEpranian's 29 August letter stating that"any Union rep-resentativemust request and obtain supervisory permis-sion before conferringwithany employee during theirworking hours"represented a unilateral change from theprocedure previously in effect,in violation of Section8(a)(1) and(5) of the Act.Respondent alleges that thishas always been the procedure followed at the facility,and presented numerous witnesses in support of this ar-gument; the General Counsel and Charging Party's caseherein is supported by the testimony of Mushkin, Ez-ratty, and Nordenberg.The law is clear that where a valid bargaining rela-tionship is in effect an employer may not unilaterallychange the terms and conditions of employment of itsemployees without affording the employees'collective-bargaining representative the opportunity to bargainabout such changes until either impasse or agreement isreached.NLRBv.Katz,369 U.S. 736, 747-748 (1962).The Board has stated:In order to make outa prima facieshowing that Re-spondent violated Section 8(a)(5) by [instituting aunilateralchange], the General Counsel was re-quired to show that Respondent failed to bargainand reach agreementwith the designated bargainingrepresentativebefore implementing changes in theterms and conditions of the contract."[SpectorFreight System,260 NLRB 86,87 (1982);BranchMotor Express Co.,260 NLRB 108 (1982).]As there was no bargaining regarding access at leastduring 1986, the issue is simply whether the contents ofthe letter represented a change in Respondent's accesspolicy.The initial inquiry is to the Agreement; article V,section 2 is the principal provision in this regard. Thefirst sentence of this section is of little assistance in thisdetermination because of the different interpretations oftheword"reasonable."The following sentence is theone that really governs the instant situation;the difficultyis that it is not exactly a model of clarity when appliedto the situation herein."Where the Union representativefinds it necessary to enter a department of the Employerfor this purpose [conferring with employees],he/sheshall first advise the personnel office or the head of thedepartment or his/her designee in person,as the Em-ployer shall state."The Charging Party's position is thatthe obligations imposed on the Union by article V waslimited to advising,and that although the Agreementprovides that such visits do not interfere with Respond-ent's operation,itdid not give supervisors the exclusiveright to make that determination.Respondent's positionis that the requirement for advising Respondent,and thecaveat that the visit not interfere with Respondent's op-erations,can only reasonably be read to mean that thesupervisomust approve the visit.As stated in Respond-ent's brie"It is simply a preposterous notion that an or-ganizer is 'n a position to determine when a visit mightinterferewith -Nperations.Obviously,in organizer wouldhave no way o ' knowing the department'sworkload orwhether employees were out sick."Ifind that the con-tractual language does not clearly spell out the proce-dure to be followed;it is therefore necessary to examinethe pa.t practice followed by the parties.Respondent presented numerous credible witnesses be-ginning chronologicallywith Rosenfeld,who testifiedthatRespondent'saccess rule as spelled out in the 29August letter was identical to the rule in effect while hewas Respondent'sdirectorof personnel from 1971through 1979.Ialso found Forman to be a direct andcredible witness and found convincing his testimony thathis 6 March 1982 memorandum represented no changefrom Respondent's access policy and that the procedurein place when he began his employ with Respondent, atthat time, was never changed.I also found Epranian tobe a fairly credible witness;because his testimony corre-sponded to that of Rosenfeld and Forman (whom Ifound very credible),Icredit his testimony that thepolicy set forth in his 29 August letter and 2 Septembermemorandum represented no change in Respondent'saccess rule as he had known it since August 1983, whenhe began his employment with Respondent.Respondent's defense is further supported by the credi-ble testimony of its supervisors;without repeating thetestimony of these supervisors(whose supervisory expe-rience goes back as far as 1971) they testified, generally,that the 29 August letter and 2 September memorandumrepresented no change in Respondent's access policy-thatwas the way they,had always operated.They hadproblems, on occasion,with organizers entering the de-partment to speak to employees without first receivingtheir permission,but,when they learned of these situa-tions, they spoke to the organizer in an attempt to pre-vent a recurrence.In particular,as stated supra, I foundRochford to be an extremely credible witness; she testi-fied that upon becoming a supervisor in 1982 she was in-structed on "the changing of the hat" and that organizersand delegates needed a supervisor's permission prior tocoming into a department.Geiger,whom I also previ-ously found to be a highly credible witness,testified tothe same instruction upon becoming a supervisor at orabout the same time.And finally,Schwan, whom Ifound to be a precise, articulate,and credible witness,testified to 15 years of experience prior to the 29 Augustletter.During that period she expected organizers toobtain her permission prior to entering her department.At times, they did not follow this procedure and whenshe saw them doing so she asked them to leave, whichthey did. Additional support for Respondent'spositioncomes from Lardner's credible testimony that beginningin July Nordenberg called her to inform her that he wason the premises.Although she had been employed byRespondent for 2 years at the time, that had never previ-ously occurred.That is not to say that the General Counsel andCharging Party's allegation is totally without merit. As LONGISLAND JEWISHMEDICAL CENTER71far back as 1982 the Unon told Respondent that its inter-pretation of the access clause was wrong and that theUnion"wouldn't stand for it."In addition,Mushkin andEzratty (who were more credible than Nordenberg andDurham)testified to almost complete freedom of accessat the facility without the need of obtaining supervisorypermission prior to entering a department.However, thisdoes not necessarily conflict with the testimony of Re-spondent'switnesses,many of whom testified that someof the Union'sorganizers violated this policy.In addi-tion, since the facility has approximately 250 depart-ments, 750 beds, and 7000 employees, it is very likelythat some organizer's ventures into departments went un-noticed.Finally,Mushkin and Ezratty ceased their ac-tivities at the facility in 1982 and 1983 respectively, theyears that Forman and Epranian commenced their em-ployment with Respondent.Itmay be (as indicated byForman's testimony)that at that time(with impetus fromthe Union's strike at the facility in 1982)Respondent de-termined that it would enforce these rules more strictlythan it had in the past.For all of these reasons,I find that the General Coun-sel has failed to establish that there was any change inRespondent's access policy about 29 August, or at anytime within the 10(b) period,and this allegation is there-foredismissed.VI. ANALYSIS-BARRING NORDENBERG FROMTHE PREMISESBoth unions and employers can freely choose theirrepresentatives to deal with the other in bargaining andgrievance situations.This is not an absolute,however, asan employer can refuse to deal with a union representa-tive whose conduct has crossed over a line of permissibleconduct establishedby theBoard andthe courts. As thecourt stated inGeneral Electric Co. Y.NLRB,412 F.2d512 at 517 (2d Cir. 1969):There have been exceptions to the general rulethat either side can choose its bargaining representa-tives freely, but they have been rare and confined tosituations so infected with ill-will, usually personal,or conflict of interest as to make good-faith bargain-ing impractical.In two earlycases,Deeco, Inc.,127 NLRB 666 (1960);andSignal Mfg. Co.,150 NLRB 1162 (1962), the employ-ers refused to meetwith,or recognize,particular unionrepresentatives.InDeeco,after the employer procrasti-nated in complying with the union's legitimate requestfor the seniority lists, the representative accused the em-ployer ofgiving him the "run around" and of being aliar. InSignal,when the representative was told that theemployees would be given a day off because the employ-er's founder had died, he said: "Good, why didn't hetake Bernie Ruskin the employer's director of manufac-turing with him." In each case the Board found a viola-tion,saying that although these statements were ill-ad-vised and not to be condoned, they did not reflect suchan underlying hostility to the employer so as to makecollective bargaining between the parties a futility.FitzsimonsMfg. Co.,251 NLRB 375 (1980),is about asclose as Board cases come to the instant matter.In thatcase, during a grievance meeting,believing that the em-ployer's corporate personnel director had disclosed con-fidentialmaterial to the union'sbargaining committee,the union representative said that he would punch theemployer's representative in the mouth and "knock himon his ass"if the subject were brought up again. As theemployer's representative began to speak,the union rep-resentative grabbed him by his tie,pulling him upwardsuntil he came to his feet.After theywere separated, hethen challenged him to step outside to the parking lot;the employer's representative declinedthisoffer.Theemployer requested that the union remove him as theirrepresentative at the plant;because the union refused thisrequest, the employer refused to meet with the union.Stressing the fact that this case involved an unprovokedassault, the Board stated that although parties generallyhave the right to choose their own representatives,"where the presence of a particular representative in ne-gotiationsmakes collective bargaining impossible orfutile, a party's right to choose its representative is limit-ed, and the other party is relieved of its duty to dealwith that particular representative." (251 NLRB at 379.)In dismissing the case, the Board quotedfromKDEN:'-oadcastingCo.,225NLRB 25 at 35(1976), that theremust be "persuasive evidence that the presence of theparticular individual would create ill-will and make goodfaith bargaining impossible."Sahara Datsun,278 NLRB1044 (1986),involved an employee whom the Boardfound was discharged in violation of Section 8(a)(3) ofthe Act in September 1984. The following month he in-formed the bank that the employer used to obtain financ-ing for its customers that the employer was submittingfalsified customer credit applications to the bank. Fourmonths later,in the union'snewsletter,he accused theemployer of involvement in prostitution and the use andsale of cocaine.The Board (278 NLRB at 1046) foundthat his actions excused the employer from being obligat-ed to deal with him as a union representative:The circumstances in which we will recognize anemployer's right to refuse to deal with a particularunion representative are very limited. When an indi-vidual engages in conduct directed at the employeror its representatives which engenders such ill willthat it weakens the fabric of the relationship to theextent that good-faith bargaining is impossible, how-ever, we recognize an employer's right to refuse tomeet and bargain with that individual.Nordenberg's actions on 1 July and 8 and 9 Octoberare (as the Board often states in cases such as this) "notto be condoned."His actions were clearly inappropriate,especially for a hospital setting in which they occurred.However, they clearly did not attain the level of activitythat occurred inFitzsimons,andSahara Datsun,supra. On1July, helightly pushed Anzel(apparently to get to herphone),called her an"asshole" on a number of occa-sions, and blocked her from getting out from behind herdesk for a short time.The events of 8 October were lim-ited to obscenities;likewise,Nordenberg's actions on 9 72DECISIONSOF THE NATIONALLABOR RELATIONS BOARDOctober prior to arriving at the reception desk also in-volved only obscenities.The events at the reception deskare the crux of this allegation,the "straw that broke thecamel's back"inEpranian'swords;yet, there really isnot that much there and what is, was provoked byCarpel.Nordenberg handed the leaflets to Karnbad (asRochford had requested him to do) and Carpel tookthem from Karnbad and handed them to Nordenberg.She then "pushed," "nudged," or "shoved"Nordenbergand he did the same to her.That was the extent of hisactivities on 9 October.Although his actions at the re-ception desk are not to be condoned they were provokedby Carpel who took the leaflets from Karnbad andpushed him. An employer cannot rely on an employee'sindiscretion to justify a discharge when it was provokedby an agent of the employer.E.L du Pont&Co., 263NLRB 159(1982);Tom'sFord,Inc.,253NLRB 888(1980). I therefore find that Nordenberg's actions on 1July, 8 and 9 October and the interim actions referred toby Respondent,although distasteful, did not constitutepersuasive evidence that Nordenberg's presence at the fa-cilitywould create ill-will and make good-faith bargain-ing impossible.I therefore find that by barring Norden-berg from its premises on 9 October,Respondent violat-ed Section 8(a)(1)(5) of the Act.VII. ANALYSIS-REMAINING ALLEGATIONSIhave found that Respondent did not unilaterallychange its access policy by Epranian's 29 August letter;therefore on 8 and 9 October Respondent maintained alawful requirement of requiring prior supervisory permis-sion prior to entering a department to confer with em-ployees.Ihave also found Rochford to be a (or themost)credible witness.As Nordenberg and Durham hadnot previously requested permission to be in the depart-ment on 8 and 9 October,and it was busy in the depart-ment when they were there,Respondent was entitled toask them to leave.I therefore find that Respondent didnot unlawfully deny Nordenberg and Durham access toits admitting office on 8 and 9 October.The complaint next alleges that Davin's conduct on 16July interfered with a union meeting in violation of Sec-tion 8(a)(1) of the Act. I agree with Respondent's argu-ment about this allegation,as contained in its brief. Re-spondent maintained a procedure of assigning meetingrooms to the Union, on request; in fact the 12 to 1 p.m.meeting was conducted in a room acquired by Norden-berg through this manner. Nordenberg admitted that hedid not have the right to have a chapter meeting in theLevitt cafeteria without prior approval from Respondent.He did not obtain this approval,but, instead conductedthemeeting in the cafeteria,taking up about half theavailable space of the cafeteria. In these circumstances, IfindDavin's statement("you better make sure that all ofthese people are on their break")does not violate Sec-tion 8(a)(1) of the Act.Inext find that Respondent,on 9 October,by Carpel,did not violate Section 8(a)(1) of the Act by confiscatingunion literature from employees.The credited evidenceestablishes that Carpel took the leaflets from Karnbad'shand and returned them to Nordenberg.Both Norden-berg and Durham had spoken to, and distributed leafletsto, the admitting department employees that day (priorto the reception desk incident)and the prior day, eventhough these visits violated Respondent's access policy.In addition,the departments have bulletin boards wherethe leaflet was, or could have been, displayed.The ad-mitting department employees were not deprived of theproper notice of the meeting.That Carpel took themfrom Karnbad's hand and returned them to Nordenbergwas improper,but not unlawful.On 9 October,after Nordenberg returned to the facili-ty for the second time, Respondent had him arrested inthe cafeteria for criminal trespass after he refused toleave; he was later acquitted of this charge.Article V,section 2 of the Agreement provides that representativesof the Union shall have "reasonable access" to the facili-ty to confer with Respondent,delegates, or employeesand in administering the Agreement.At the time of hisarrest Nordenberg was in the Schneider (the main) cafe-teria,a nonworking area, speaking with delegates andemployees of Respondent.The sole reason for his arrestwas his presence at the facility after he had been de-clared persona non grata by Respondent. However, asdiscussed supra, I found that Respondent'sdecision tobar Nordenberg from the premises was not sustained bythe facts and violated Section 8(a)(1) and(5) of the Act.As Nordenberg was in a nonworking area, where he waspermitted to be pursuant to the Agreement, and Re-spondent's sole basis for barring him has been found tobe invalid,I find that by causing his arrest on 9 OctoberRespondent violated Section 8(a)(1) of the Act.W. TRawleigh Co.,90 NLRB 1924(1950).Finally, the complaint alleges that Respondent's letterto Nordenberg of 4 November violates Section 8(a)(1) ofthe Act because it threatened him (while he was still anemployee on a leave of absence)with reprisals becauseof his activities as a union organizer.The letter in ques-tion,while approving the Union's request for an exten-sion of the leave of absence for Nordenberg for an addi-tional 6 months through 30 June 1987, states that in theevent Nordenberg should elect to return to Respondent'semploy prior to that date(he did not)Respondent ex-pected him to notify them at least 1 month in advance"atwhich time the question of disciplinary remedy forhis recent misconduct for which he was barred from ourpremises and its impact on his future employment statuswith the Medical Center will be addressed."Althoughthe 4 November letter does contain a threat(to investi-gate his recent misconduct should he apply to return toRespondent's employ),not every threat is unlawful. Thiswas a "threat"to "address"a certain issue, whether hismisconduct on 1 July and 8 and 9 October should bar hisfuture employment with Respondent. The letter does notthreaten him with any action; it states that if he appliesto return to Respondent's employ, Respondent will then"address" the issue.12 I shall therefore dismiss this alle-gation.12 It should also be noted that although I have found Nordenberg's ac-tions between 1 July and 9 October did not justify Respondent in barringhim from the premises,that does not necessarily mean that the same ac-tivities engaged in by an employee would be protectedV LONGISLAND JEWISHMEDICAL CENTER73CONCLUSIONS OF LAW1.The Respondent,Long Island Jewish Hillside Medi-cal Center,is anemployer within themeaning of Section2(2), (6), and (7) of the Act.2.The Unionis a labor organizationwithinthe mean-ing ofSection2(5) of the Act.3.At alltimes material,the Unionhas beenthe collec-tive-bargaining representativeof Respondent's employeesin thefollowingunitappropriate for purposes of collec-tivebargainingwithinthe meaningof Section 9(b) of theAct: Serviceand maintenance,clerical,socialworkers,socialworkassistants,technical and licensed practicalnurses.4.Respondentviolated Section8(a)(1) of the Act bycausing theNew York CityPolice Department to arrestGerard Nordenberg on 9 October 1986.5.Respondent violated Section 8(a)(1) and(5) of theAct by barring Nordenberg fromits premises and refus-ing todealwith himas a representativeof the Unionsince 9October 1986.6.Respondentdid not violate the Act as further al-leged in the complaint and as further amended at thehearing.(a)Recognize Nordenberg as an organizerand repre-sentativeof the Union and deal withhim as suchwithoutlimitation.(b) Notify the Union,inwriting,within 10 days of thisdecisionthat itno longerhas any objectionto dealingwith Nordenberg and that it will do so, onrequest.(c) Post on eachof thebulletin boardsat every facilityemploying employeeswho aremembers ofthe Union,copies of the attachednoticemarked"Appendix." 14Copies of the notice,on formsprovided by theRegionalDirectorforRegion29, afterbeingsigned by the Re-spondent's authorized representative,shall beposted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days inconspicuous places includingallplaceswherenotices to employees are customarilyposted.Reasonable steps shallbe taken by the Respond-ent to ensurethat the noticesare not altered,defaced, orcovered by any othermaterial.(d)Notify theRegional Director in writingwithin 20days from the date of this Orderwhat steps the Re-spondent has takento comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violationsnot specificallyfound.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices,itwill be rec-ommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act. In this regard,Respondent shall immedi-ately notify the Union that it will recognize and dealwith Nordenberg as the Union's organizer,without limi-tation.As Nordenberg has been acquitted of the criminaltrespass charge initiated by Respondent,which has beenfound to violate Section 8(a)(1) of the Act, nothing fur-ther is required of Respondent to remedy this violation.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed"ORDERThe Respondent,Long Island Jewish Hillside MedicalCenter, New Nyde Park, New York, its officers,agents,successors,and assigns, shall1.Cease and desist from(a) Refusing to recognize or deal with Gerard Norden-berg as an organizer and representativeof the Union.(b)Causing the arrest of representatives of the Unionwhile they are engaged in protected activity.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.13 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses14 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted byOrder of theNation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board hasfound that weviolated the National LaborRelationsAct and has or-dered us to postand abideby thisnotice.WE WILL NOT refuse tobargaincollectivelywithLocal 1199,Drug, Hospital and HealthCare EmployeesUnion, RWDSU, AFL-CIO (the Union) as the exclusivebargaining representativeof our employees in the appro-priate unit concerning wages and other conditions of em-ployment, by refusing to deal,ormeet,withGerardNordenberg or any other duly authorizedrepresentativeof the Union. The followingunit of employees is appro-priate for collectivebargaining:Service andmainte-nance, clerical,socialworkers,socialworkassistants,technicaland licensed practical nurses.WE WILL NOTcause the arrest ofany representative ofthe Union who ispresent atour facilitypursuant to, andin accordancewith,the termsof the collective-bargain-ing agreementbetween the Union and League of Volun-taryHospitals and Homesof New York.WE WILLNOT in any like or related manner interferewith,restrain, or coerce our employees in the exercise ofthe rightsguaranteedthem by Section 7 of the Act. 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL, on request,meet with, deal with and bar-gain collectively with Gerard Nordenberg and any otherduly designated representative of the Union.LONG ISLAND JEWISH HILLSIDE MEDICALCENTER